Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 1 of 65
Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 2 of 65
       Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 3 of 65




           EXPERT DECLARATION OF GREGORY A. BROWN, Ph.D.



      I, Dr. Gregory A. Brown, declare as follows:


                                    Qualifications
      1.     I serve as Professor of Exercise Science in the Department of
Kinesiology and Sport Sciences at the University of Nebraska Kearney. I have
served as a tenured (and nontenured) professor at universities for over a decade.

      2.     I teach classes in Exercise Physiology.

      3.     In August 2002, I received a Doctor of Philosophy degree from Iowa
State University, where I majored in Health and Human Performance, with an
emphasis in the Biological Bases of Physical Activity. In May 1999, I received a
Master of Science degree from Iowa State University, where I majored in Exercise
and Sport Science, with an emphasis in Exercise Physiology.

      4.     I have received many awards over the years, including the Mortar
Board Faculty Excellence Honors Award, College of Education Outstanding
Scholarship / Research Award, and the College of Education Award for Faculty
Mentoring of Undergraduate Student Research.

       5.     I have authored more than 40 refereed publications and more than 50
refereed presentations in the field of Exercise Science. I have authored chapters for
multiple books in the field of Exercise Science. And I have served as a peer reviewer
for over 25 professional journals, including The American Journal of Physiology, the
International Journal of Exercise Science, and The Journal of Applied Physiology.

       6.     My areas of research have included the endocrine response to
testosterone prohormone supplements in men and women, the effects of
testosterone prohormone supplements on health and the adaptations to strength
training in men, the effects of energy drinks on the physiological response to
exercise, and assessment of various athletic training modes in males and females.
Articles that I have published that are closely related to topics that I discuss in this
declaration, and to articles by other researchers that I cite and discuss in this
declaration, include:

                    a. Studies of the effect of ingestion of a testosterone precursor
                       on circulating testosterone levels in young men. Douglas S.



                                           1
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 4 of 65



                      King, Rick L. Sharp, Matthew D. Vukovich, Gregory A.
                      Brown, et al., Effect of Oral Androstenedione on Serum
                      Testosterone and Adaptations to Resistance Training in
                      Young Men: A Randomized Controlled Trial, JAMA 281:
                      2020-2028 (1999); G. A. Brown, M. A. Vukovich, et al., Effects
                      of Anabolic Precursors on Serum Testosterone Concentrations
                      and Adaptations to Resistance Training in Young Men, INT J
                      SPORT NUTR EXERC METAB 10: 340-359 (2000).

                   b. A study of the effect of ingestion of that same testosterone
                      precursor on circulating testosterone levels in young women.
                      G. A. Brown, J. C. Dewey, et al., Changes in Serum
                      Testosterone and Estradiol Concentrations Following Acute
                      Androstenedione Ingestion in Young Women, HORM METAB
                      RES 36: 62-66 (2004.)

                   c. A study finding (among other things) that body height, body
                      mass, vertical jump height, maximal oxygen consumption,
                      and leg press maximal strength were higher in a group of
                      physically active men than comparably active women, while
                      the women had higher percent body fat. G. A. Brown,
                      Michael W. Ray, et al., Oxygen Consumption, Heart Rate, and
                      Blood Lactate Responses to an Acute Bout of Plyometric Depth
                      Jumps in College-Aged Men And Women, J. STRENGTH COND
                      RES 24: 2475-2482 (2010).

                   d. A study finding (among other things) that height, body mass,
                      and maximal oxygen consumption were higher in a group of
                      male NCAA Division 2 distance runners, while women NCAA
                      Division 2 distance runners had higher percent body fat.
                      Furthermore, these male athletes had a faster mean
                      competitive running speed (~3.44 min/km) than women
                      (~3.88 min/km), even though the men ran 10 km while the
                      women ran 6 km. Katherine Semin, Alvah C. Stahlnecker,
                      Kate A. Heelan, G. A. Brown, et al, Discrepancy Between
                      Training, Competition and Laboratory Measures of
                      Maximum Heart Rate in NCAA Division 2 Distance Runners,
                      JOURNAL OF SPORTS SCIENCE AND MEDICINE 7: 455-460
                      (2008).

      7.     I attach a copy of my current Professional Vita, which lists my
education, appointments, publications, research, and other professional experience.



                                         2
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 5 of 65



      8.      I have been asked to offer my opinions about whether males have
inherent advantages in athletic performance over females, and if so the scale and
physiological basis of those advantages, to the extent currently understood by
science. I have also been asked to offer my opinion as to whether the sex-based
performance advantage enjoyed by males is eliminated if feminizing hormones are
administered to male athletes who identify as transgender.

       9.     The opinions in this declaration are my own, and do not necessarily
reflect the opinions of my employer, the University of Nebraska.

      10.    I have not been compensated for my time spent in preparing this
declaration.

                                     Overview
       11.    Based on my professional familiarity with exercise physiology and my
review of the currently available science, including that contained in the sources I
cite in this declaration, it is my professional opinion that:

                 At the level of elite competition, men, or adolescent boys, have
      an advantage over women, or adolescent girls, in almost all athletic contests;

                    Biological male physiology is the basis for the performance
      advantage that men, or adolescent boys, have over women, or adolescent
      girls, in almost all athletic contests; and

                   Administration of androgen inhibitors and cross-sex hormones
      to men, or adolescent boys, after male puberty, and administration of
      testosterone to women or adolescent girls, after female puberty, does not
      eliminate the performance advantage of men or adolescent boys over women
      or adolescent girls in almost all athletic contests.

       12.    In short summary, men, and adolescent boys, perform better in almost
all sports than women, and adolescent girls, because of their inherent physiological
advantages that develop during male puberty. In general, men, and adolescent boys,
can run faster, output more physical power, jump higher, and exercise greater
physical endurance than women, and adolescent girls.

       13.   Indeed, while after the onset of puberty males are on average taller
and heavier than females, a male performance advantage over females has been
measured in weightlifting competitions even between males and females matched
for body mass.




                                          3
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 6 of 65



       14.   These performance advantages are also very substantial, such that
large numbers of men and even adolescent boys are able to outperform the very top-
performing women. To illustrate, Doriane Coleman, Jeff Wald, Wickliffe Shreve,
and Richard Clark created the figure below (last accessed on Monday, December 23,
2019 at https://bit.ly/35yOyS4), which shows that the lifetime best performances of
three female Olympic champions in the 400m event—including Team USA’s Sanya
Richards-Ross and Allyson Felix—would not match the performances of literally
thousands of boys and men, just in 2017 alone, including many who would not be
considered top tier male performers:




                                         4
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 7 of 65



      15.   Coleman and Shreve also created the table below (last accessed on
Monday, December 23, 2019 at https://bit.ly/37E1s2X), which “compares the
number of boys—males under the age of 18—whose results in each event in 2017
would rank them above the single very best elite [adult] woman that year:”




      16.   Coleman and Shreve also created the table below (last accessed on
Monday, December 23, 2019 at https://bit.ly/37E1s2X), which compares the number
of men—males over 18—whose results in each event in 2017 would have ranked
them above the very best elite woman that year.




       17.   These advantages result, in large part, from higher testosterone
concentrations in men, and adolescent boys, after the onset of male puberty. Higher
testosterone levels cause men, and adolescent boys, to develop more muscle mass,
greater muscle strength, less body fat, higher bone mineral density, greater bone



                                         5
       Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 8 of 65



strength, higher hemoglobin concentrations, larger hearts and larger coronary blood
vessels, and larger overall statures than women, and adolescent girls. In addition,
maximal oxygen consumption (VO2max), which correlates to ~30-40% of success in
endurance sports, is higher in both elite and average men and boys than in
comparable women and girls when measured in regards to absolute volume of
oxygen consumed and when measured relative to body mass. Testosterone is also
associated with increased aggressiveness, which may offers competitive advantages
for men over women.

       18.   Although androgen deprivation may modestly decrease some
physiological advantages that men and adolescent boys have over women and
adolescent girls, it cannot fully eliminate those physiological advantages once an
individual has passed through male puberty. For example, androgen deprivation
does not reduce bone size, does not alter bone structure, and does not decrease lung
volume or heart size. Nor does androgen deprivation in adult men completely
reverse the increased muscle mass acquired during male puberty.

       19.    In this declaration, I present, in the headings marked with Roman
numerals, certain of my opinions about sex-based differences in human physiology
and the impact of those differences on the athletic performance of men and women.
For each of these opinions, I then provide a brief overview, and a non-exhaustive
summary of studies published in science journals or other respected sources that
support and provide in part the basis of my opinion, also quoting relevant findings
of each article.

      20.   In particular, I cite nine articles published in scientific journals. I
provide capsule summaries of those nine articles below.

                    The first resource I cite is David J. Handelsman, Angelica L.
      Hirschberg, et al., Circulating Testosterone as the Hormonal Basis of Sex
      Differences in Athletic Performance, 39:5 ENDOCRINE REVIEWS 803 (2018).
      This article correlates data about performance differences between males and
      females with data from over 15 liquid chromatography-mass spectrometry
      studies of circulating testosterone in adults, as a function of age. The authors
      conclude, among other things, that “[f]rom male puberty onward, the sex
      difference in athletic performance emerges as circulating concentrations rise
      as the testes produce 30 times more testosterone than before puberty,
      resulting in men having 15- to 20-fold greater circulating testosterone than
      children or women at any age.” (804)

                  The second resource I cite is Valérie Thibault, Marion
      Guillaume, et al., Women & Men in Sport Performance: The Gender Gap Has
      Not Evolved Since 1983, 9 J. OF SPORTS SCIENCE & MEDICINE 214 (2010). This



                                           6
Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 9 of 65



article analyzes results from 82 athletic events since the beginning of the
modern Olympic era, and concludes in part that while a wide sex-based
performance gap existed before 1983, due to a likely combination of
physiological and non-physiological reasons, the sex-based performance gap
stabilized in 1983, at a mean difference of 10.0 % ± 2.94 between men and
women for all events. (214)

              The third resource I cite is Beat Knechtle, Pantelis T.
Nikolaidis, et al., World Single Age Records in Running from 5 km to
Marathon, 9 FRONTIERS IN PSYCHOLOGY 1 (2013). This article analyzes results
from a study of the relationship between performance and age in races of
several lengths, and reports in part that “[i]n all races [studied], women were
significantly slower than men.” (7)

              The fourth resource I cite is Romuald Lepers, Beat Knechtle, et
al., Trends in Triathlon Performance: Effects of Sex & Age, 43 SPORTS MED
851 (2013). This article analyzes results from various triathlon events over
the course of about 15 years, and reports in part a sex-based performance gap
between the sexes of no less than 10% in every component event, with this
sex-based performance gap increasing with age.

              The fifth resource I cite is Espen Tønnessen, Ida Siobhan
Svendsen, et al., Performance Development in Adolescent Track & Field
Athletes According to Age, Sex, and Sport Discipline, 10:6 PLOS ONE 1
(2015). This article analyzes the 100 all-time best Norwegian male and
female track and field results (in persons aged 11 to 18) from the 60m and
800m races, and the long jump and high jump events. The results show that
sex-specific differences that arise during puberty significantly affect event
results, with males regularly outperforming females after age 12.

              The sixth resource I cite is David J. Handelsman, Sex
Differences in Athletic Performance Emerge Coinciding with the Onset of Male
Puberty, 87 CLINICAL ENDOCRINOLOGY 68 (2017). This article analyzes results
from a secondary quantitative analysis of four published sources that report
performance measures in swimming meets, track and field events, and hand-
grip strength. The results show in part that the onset and tempo of sex-based
performance divergence were very similar for all performance measures, and
that this divergence closely paralleled the rise of circulating testosterone in
adolescent boys.

             The seventh resource I cite is Louis Gooren, The Significance of
Testosterone for Fair Participation of the Female Sex in Competitive Sports,
13 ASIAN J. OF ANDROLOGY 653 (2011). This article highlights specific



                                   7
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 10 of 65



         research that indicates pubertal testosterone increases result in significant
         physiological advantages for men and adolescent boys, compared to women
         and girls, after the onset of male puberty.

                       The eighth resource I cite is Taryn Knox, Lynley C. Anderson, et
         al., Transwomen in Elite Sport: Scientific & Ethical Considerations, 45 J.
         MED ETHICS 395 (2019). This article confirms from available science that
         higher testosterone levels provide an all-purpose benefit in sport, and that
         the current International Olympic Guidelines rule requiring males who
         identify as transgender to keep testosterone levels under 10 nmol/L for 1 year
         does not eliminate (or even come close to eliminating) the performance
         advantage of their male physiology.

                      The ninth resource I cite is Louis J. G. Gooren & Mathijs C. M.
         Bunck, Transsexuals & Competitive Sports, 151 EUROPEAN J. OF
         ENDOCRINOLOGY 425 (2004). This article analyzes results from a study that
         compared pretreatment physiological measurements in 17 female-to-male
         transsexuals with the measurements after one year of cross-sexual treatment
         in 19 male-to-female transsexuals undergoing sex reassignment therapy. The
         results in part confirmed that androgen deprivation in male-to-female
         transsexuals increases the overlap in muscle mass with women but does not
         reverse certain effects of androgenization that had occurred during male
         puberty.

         21.   I explain my opinions and the results of these studies in more detail
below.

                                        Opinions
I.       Biological men, or adolescent boys, have an advantage over women,
         or adolescent girls, in almost all athletic contests.

        22.   As one team of researchers has recently written, “Virtually all elite
sports are segregated into male and female competitions. The main justification is
to allow women a chance to win, as women have major disadvantages against men
who are, on average, taller, stronger, and faster and have greater endurance due to
their larger, stronger, muscles and bones as well as a higher circulating hemoglobin
level.” David J. Handelsman, Angelic L. Hirschberg, et al., Circulating Testosterone
as the Hormonal Basis of Sex Differences in Athletic Performance, 39:5 ENDOCRINE
REVIEWS 803 (2018).

     23.    In fact, biological men, and adolescent boys, substantially outperform
comparably aged women, and adolescent girls, in competitions involving running



                                            8
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 11 of 65



speed, swimming speed, cycling speed, jumping height, jumping distance, and
strength (to name a few, but not all, of the performance differences). These
performance advantages for men, and adolescent boys, are inherent to the biological
differences between the sexes and are not due to social or cultural factors, as
evidenced by minimal to no change in the percentage differences between males and
females in world class and record setting performances in the past 40 years.

      24.    I highlight below key findings about male performance advantages
from seven studies or datasets.

                David J. Handelsman, Angelica L. Hirschberg, et al.,
                Circulating Testosterone as the Hormonal Basis of Sex
                Differences in Athletic Performance, 39:5 ENDOCRINE REVIEWS
                803 (2018):

       25.   The Handelsman et al. (2018) authors demonstrate a consistent
pattern of divergence of athletic performance, in favor of males, across the years of
puberty and strongly correlating to increasing testosterone levels in adolescent
males. The pattern is observed in events exercising a variety of muscle systems. In
sum, the Handelsman et al. (2018) authors report: “Corresponding to the
endogenous circulating testosterone increasing in males after puberty to 15 to 20
nmol/L (sharply diverging from the circulating levels that remain <2 nmol/L in
females), male athletic performances go from being equal on average to those of age-
matched females to 10% to 20% better in running and swimming events, and 20%
better in jumping events.” (812)

       26.    Taken from Handelsman’s Figure 1, the chart below indicates “sex
differences in performance (in percentage) according to age (in years) in running
events, including 50m to 2 miles.” (813)




                                         9
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 12 of 65



       27.    Taken from Handelsman’s Figure 1, the chart below indicates “sex
differences in performance (in percentage) according to age (in years) … in jumping
events, including high jump, pole vault, triple jump, long jump, and standing jump.”
(813)




       28.   Taken from Handelman’s Figure 1, the chart below indicates “a fitted
sigmoidal curve plot of sex differences in performance (in percentage) according to
age (in years) in running, jumping, and swimming events, as well as the rising
serum testosterone concentrations from a large dataset of serum testosterone of
males. Note that in the same dataset, female serum testosterone concentrations did
not change over those ages, remaining the same as in prepubertal boys and girls.
Data are shown as mean and SEM of the pooled sex differences by age.” (813)




                                        10
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 13 of 65



        29.   These authors also note the significance, for athletic competition, of the
subjective nature of “gender identity” in current understanding: “Prompted by
biological, personal, and societal factors, volitional expression of gender can take on
virtually any form limited only by the imagination, with some individuals asserting
they have not just a single natal gender but two genders, none, a distinct third
gender, or gender that varies (fluidly) from time to time….” For this reason, the
authors conclude: “[I]f gender identity were the basis for eligibility for female
sports, an athlete could conceivably be eligible to compete at the same Olympics in
both female and male events. These features render the unassailable personal
assertion of gender identity incapable of forming a fair, consistent sex classification
in elite sports.” (804)

                Valérie Thibault, Marion Guillaume, et al., Women & Men in
                Sport Performance: The Gender Gap has not Evolved Since
                1983, 9 J. OF SPORTS SCIENCE & MEDICINE 214 (2010):

      30.    The Thibault et al. authors note that there was a large but narrowing
sex-based performance gap between men’s and women’s Olympic athletic
performances before 1983, which could hypothetically be attributed to a
combination of social, political, or other non-physiological reasons, in addition to
physiological reasons. However, “the gender gap in Olympic sport performance has
been stable since 1983” (219) “at a mean difference of 10.0% ± 2.94 between men
and women for all [Olympic] events.” (222)

      31.    Since then, even when performances improve, the “progressions are
proportional for each gender.” (219-20)

       32.    The results of this study “suggest that women’s performances at the
high level will never match those of men” (219) and that “women will not run, jump,
swim or ride as fast as men.” (222) The authors conclude that this gap, now stable
for 30+ years, is likely attributable to physiology, and thus that “[s]ex is a major
factor influencing best performances and world records.” (222)

       33.    Breaking these performance advantages out by event, the authors
report the following sex-based performance gaps in Olympic sport competitions
since 1983:

                   “The gender gap ranges from 5.5% (800-m freestyle, swimming)
      to 36.8% (weightlifting).” (222)

                  Olympic world records in running events indicate that men
      perform “10.7% (± 1.85)” better than women since gender gap stabilization.
      (217)



                                          11
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 14 of 65



                  Olympic world records in jumping events indicate that men
      perform “17.5% (± 1.11)” better than women since gender gap stabilization.
      (217)

                   Olympic world records in swimming events indicate that men
      perform “8.9 % (± 1.54)” better than women since gender gap stabilization.
      (218)

                  Olympic world records in cycling sprint events indicate that men
      perform “6.95% (± 0.16)” better than women since gender gap stabilization.
      (219)

                   Olympic world records in weightlifting events indicate that men
      perform “36.8% (± 6.2)” better than women since gender gap stabilization.
      Note that the Olympics first introduced women’s weightlifting events in 1998,
      and “no breakpoint date has been detected yet.” (219)

      34.     “The top ten performers’ analysis reveals a similar gender gap trend
with a stabilization in 1982 at 11.7%” when averaged across all events. (222)

                Beat Knechtle, Pantelis T. Nikolaidis, et al., World Single
                Age Records in Running from 5 km to Marathon, 9 FRONTIERS
                IN PSYCHOLOGY 1 (2013):

       35.     A comparison of performances in races of a variety of distances showed
that “[i]n all races, women were significantly slower than men. The estimated sex
differences … were increasing” as race distances increased from 8km. 1

                Romuald Lepers, Beat Knechtle, et al., Trends in Triathlon
                Performance: Effects of Sex & Age, 43 SPORTS MED 851 (2013):

       36.    Based on data from a variety of elite triathlon and ultra-triathlon
events spanning 22 years, the Lepers et al. authors reported that “elite males
appear to run approximately 10–12 % faster than elite females across all endurance
running race distances up to marathon, with the sex difference narrowing as the
race distance increases. However, at distances greater than 100 km, such as the
161-km ultramarathon, the difference seems even larger, with females 20–30 %
slower than males.” (853)



      1 Throughout this Declaration, in the interest of readability I have omitted
internal citations from my quotations from the articles I cite. The sources cited by
these authors may of course be found by reference to those articles.


                                         12
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 15 of 65



      37.    Lepers and Knechtle Table 1 below shows the “[m]ean sex differences
in time performance for swimming, cycling, running and total time at different
national and international triathlons.” (854)




      38.     “[F]or ultratriathlons, it has been shown that with increasing length of
the event, the best females became relatively slower compared with the best males.
Indeed, if the world’s best performances are considered, males were 19 % faster
than the females in both Double and Triple Ironman distance, and 30 % faster in
the Deca-Ironman distance.” (854)

       39.     “The average sex difference in swimming performance during
triathlon for race distances between 1.5 and 3.8 km ranged between approximately
10 and 15 % for elite triathletes.” (854)




                                          13
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 16 of 65



       40.    Lepers and Knechtle Table 2 below shows the “[m]ean percentage
differences in times for swimming, cycling, running and total event between the top
ten females and males … in 2012 at four international triathlons:” (855)




      41.    “[T]he sex difference in performance between the best male and
female ultraswimmers is more generally close to 11–12 %, which corresponds to
values observed for swimming in triathlon.” (855)

       42.     “Sex differences in triathlon cycling vary from 12 to 16% according to
the level of expertise of participating triathletes for road-based triathlons.” (855)

      43.    “In track cycling, where females are generally weaker than males in
terms of power/weight ratios, the performance gap between males and females
appears to be constant (<11 %) and independent of the race distance from 200 to
1,000 m.” (855)

       44.    “In ultra-cycling events, such as the ‘Race Across America,’ sex
difference in performance was around 15 % among top competitors. Greater muscle
mass and aerobic capacity in males, even expressed relative to the lean body mass,
may represent an advantage during long-distance cycling, especially on a relatively
flat course such as Ironman cycling, where cycling approximates to a non-weight-
bearing sport. Indeed, it has been shown that absolute power output (which is
greater for males than for females) is associated with successful cycling endurance
performance because the primary force inhibiting forward motion on a flat course is
air resistance.” (855-56)

       45.    “Interestingly, for elite triathletes, the sex difference in mountain bike
cycling during off-road triathlon (<20 %) is greater than cycling sex differences in
conventional road-based events. Mountain biking differs in many ways from road
cycling. Factors other than aerobic power and capacity, such as off-road cycling
economy, anaerobic power and capacity, and technical ability might influence off-
road cycling performance. Bouts of high-intensity exercise frequently encountered



                                          14
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 17 of 65



during the mountain biking leg of off-road triathlon (lasting <1 h 30 min for elite
males and <2 h for elite females) can result from (1) having to overcome the
constraints of gravity associated with steep climbs, (2) variable terrain
necessitating wider tires and thus greater rolling resistance, and (3) isometric
muscle contractions associated with the needs of more skilled bike-handling skills,
not so often encountered in road cycling. However, in particular, lower power-to-
weight ratios for female than for male triathletes inevitably leave them at a
disadvantage during steep climbs.” (856)

     46.    “During the 1988–2007 period, the top ten elite males have run the
Hawaii Ironman marathon on average 13.3 % faster than the top ten females.” (856)

                Espen Tønnessen, Ida Siobhan Svendsen, et al., Performance
                Development in Adolescent Track & Field Athletes According
                to Age, Sex & Sport Discipline, 10:6 PLOS ONE 1 (2015):

      47.    While both sexes increase performance across the teen years, the
Tønnessen et al. authors found performance advantages for male athletes
associated with the onset of puberty and becoming increasingly larger across the
years of puberty, in a chronological progression that was closely similar across
diverse track and field events.

      48.    “The current results indicate that the sex difference evolves from < 5%
to 10–18% in all the analyzed disciplines from age 11 to 18 yr. The gap widens
considerably during early adolescence before gradually stabilizing when
approaching the age of 18. This evolution is practically identical for the running and
jumping disciplines. The observed sex differences at the age of 18 are in line with
previous studies of world-class athletes where a sex difference of 10–12% for
running events and ~19% for jumping events has been reported.” (8)

      49.    “Male and female athletes perform almost equally in running and
jumping events up to the age of 12. Beyond this age, males outperform females.
Relative annual performance development in females gradually decreases
throughout the analyzed age period. In males, annual relative performance
development accelerates up to the age of 13 (for running events) or 14 (for jumping
events) and then gradually declines when approaching 18 years of age. The relative
improvement from age 11 to 18 was twice as high in jumping events compared to
running events. For all of the analyzed disciplines, overall improvement rates were
>50% higher for males than for females. The performance sex difference evolves
from < 5% to 10-18% in all the analyzed disciplines from age 11 to 18 yr.” (1)

      50.    “Recent studies of world-class athletes indicate that the sex difference
is 10–12% for running events and ~19% for jumping events.” (2)



                                         15
     Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 18 of 65



      51.    Tønnessen and Svendsen’s Table 1 below shows the “[e]xpected
progressions in running and jumping performance for 11-18 [year] old males and
females,” as deduced from “[t]he 100 all-time best Norwegian male and female 60-
m, 800-m, long jump and high jump athletes in each age category . . . .” (1, 4)




      52.   Tønnessen and Svendsen’s Table 2 below shows the “[s]ex ratio in
running and jumping performance for 11-18 [year] old males and females,” as
deduced from “[t]he 100 all-time best Norwegian male and female 60-m, 800-m, long
jump and high jump athletes in each age category . . . .” (1, 6)




                                        16
     Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 19 of 65



      53.   Tønnessen and Svendsen’s Figure 1 below shows “[p]erformance
development from age 11 to 18 in running and jumping disciplines. Data are mean ±
[standard deviation] for 60 m, 600 m, long jump, and high jump for top 100
Norwegian male and female performers in each discipline:” (4)




       54.  Tønnessen and Svendsen’s Figure 3 below shows the “[s]ex difference
for performance in running and jumping disciplines from age 11 to 18. Data are
mean and 95% [confidence intervals] for 60 m, 600 m, long jump, and high jump for
top 100 Norwegian male and female performers in each discipline:” (6)




                                       17
Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 20 of 65



55.   As for the 60m race, the tables and charts above illustrate:

              “[B]oys improve 0.3–0.5 [seconds] over 60 m sprint each year up
to the age of 14 [years] (very large to nearly perfect annual effect), 0.1–0.2
[seconds] annually from 14 to 17 [years] (moderate to large annual effect),
and 0.05 [seconds] from age 17 to 18 [years] (moderate effect). Relative
annual improvement peaks between 12 and 13 [years] (5.8%; nearly perfect
effect), and then gradually declines to 0.7% between age 17 and 18 [years]
(moderate effect).” (3)

               “On average, boys improve their 60 m performance by 18% from
age 11 to 18 [years]. Girls improve 0.35 [seconds] over 60 m from age 11 to 12
[years] (4%; very large effect). Then, absolute and relative annual
improvement gradually slows and almost plateaus between age 14 and 15
(0.02 s; 0.2%; trivial effect). From age 15 to 17, annual improvement
increases somewhat to 0.07–0.08 [seconds] (~1%; moderate effect) before
plateauing again between age 17 and 18 (0.02 s; 0.2%; trivial effect). In total,
girls improve their 60-m performance by 11% from age 11 to 18 [years]….
[T]he sex difference for 60 m sprint evolves from 1.5% at age 11 to 10.3% at
the age of 18…. [T]he sex ratio for 60 m running performance develops from
0.99 at age 11 to 0.91 at age 18.” (4-5)

56.   As for the 800m race, the tables and charts above illustrate:

              “[B]oys improve 6–9 [seconds] over 800 m each year up to age 14
[years] (very large to nearly perfect annual effect). Relative annual
improvement peaks between age 12 and 13 (6.2%; nearly perfect effect), then
gradually decreases to 1.5 [seconds] between age 17 and 18 (1.4%; moderate
effect).” (5)

              “On average, boys enhance their 800-m performance by 23%
from age 11 to 18. For girls, both absolute and relative annual performance
development gradually decreases across the analysed age stages. The
improvement is slightly above 7 [seconds] between age 11 and 12 [years]
(4.8%: very large effect), decreasing to only 0.6 [seconds] from age 17 to 18
(0.4%; small effect)…. [G]irls enhance their 800-m performance by 15% from
age 11 to 18. The 800 m performance sex difference evolves from 4.8% at the
age of 11 to 15.7% at the age of 18…. [T]he sex ratio for 800 m running
performance develops from 0.95 at age 11 to 0.86 at age 18.” (5)

57.   As for the long jump, the tables and charts above illustrate:




                                   18
     Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 21 of 65



                   “[A]nnual long jump improvement among boys gradually
      increases from 35 cm between age 11 and 12 [years] (7.4%; very large effect)
      to 50 cm between age 13 and 14 (9%; very large effect). Both absolute and
      relative annual development then gradually falls to 17 cm between age 17
      and 18 (2.5%; moderate effect).” (5)

                   “[B]oys, on average, improve their long jump performance by
      48% from age 11 to 18 yr. For girls, both absolute and relative annual
      performance enhancement gradually falls from age 11 to 12 [years] (36 cm;
      7.9%; very large effect) until nearly plateauing between 17 and 18 [years] (2
      cm; 0.4%; trivial effect). Overall, girls typically improve their long jump
      performance by 26% throughout the analysed age stages. The sex difference
      in long jump evolves from 3.6% at the age of 11 to 18% at the age of 18….
      [T]he sex ratio for long jump performance develops from 0.96 at age 11 to
      0.82 at age 18.” (5)

      58.   As for the high jump, the tables and charts above illustrate:

                     “[B]oys improve their high jump performance by 11–13 cm each
      year up to the age of 14 (7–8%; very large annual effects). Both absolute and
      relative annual improvement peaks between age 13 and 14 (13 cm; 8.1%; very
      large effect), then gradually decreases to 4 cm from age 17 to 18 (1.9%;
      moderate annual effect).” (6)

                     “Overall, boys improve their high jump performance by, on
      average, 41% from age 11 to 18. For girls, both absolute and relative annual
      improvement decreases from 10 cm from age 11 to 12 [years] (7.2%; very
      large effect) until it plateaus from age 16 (1 cm; ~0.5%; small annual effects).
      Overall, girls typically improve their high jump performance by 24% from age
      11 to 18. The sex difference in high jump performance evolves from 3.5% at
      the age of 11 to 16% at the age of 18…. [T]he sex ratio for high jump
      performance develops from 0.97 at age 11 to 0.84 at age 18.” (6-7)

                David J. Handelsman, Sex Differences in Athletic
                Performance Emerge Coinciding with the Onset of Male
                Puberty, 87 CLINICAL ENDOCRINOLOGY 68 (2017):

      59.     Analyzing four separate studies, Handelsman (2017) found very closely
similar trajectories of divergence of athletic performance between the sexes across
the adolescent years, in all measured events.




                                         19
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 22 of 65



       60.     As illustrated by Figure 1 of Handelsman (2017) below, study results
showed that “[i]n swimming performance, the overall gender differences were highly
significant . . . .” (69)




       61.    As illustrated by Figure 2 of Handelsman (2017) below, “[i]n track and
field athletics, the effects of age on running performance showed that the
prepubertal differences of 3.0% increased to a plateau of 10.1% with an onset (ED20)
at 12.4 years and reaching midway (ED50) at 13.9 years. For jumping, the
prepubertal difference of 5.8% increased to 19.4% starting at 12.4 years and
reaching midway at 13.9 years.” (70)




                                         20
Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 23 of 65
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 24 of 65




II.    Biological male physiology is the basis for the performance
       advantage that men, or adolescent boys, have over women, or
       adolescent girls, in almost all athletic contests.

      65.   Common observation and knowledge tell us that, across the years of
puberty, boys experience distinctive physical developments that largely explain the
performance advantages I have detailed above. These well-known physical
developments have now also been the subject of scientific measurement and study.

       66.   At the onset of male puberty the testes begin to secrete greatly
increased amounts of testosterone. Testosterone is the primary “androgenic”
hormone. It causes the physical traits associated with males such as facial and
body hair growth, deepening of the voice, enlargement of the genitalia, increased
bone mineral density, increased bone length in the long bones, and enhanced
muscle growth (to name just a few of testosterone’s effects). The enhanced muscle
growth caused by testosterone is the “anabolic” effect often discussed when
testosterone is called an anabolic steroid.

      67.     Women lack testes and instead have ovaries, so they do not experience
similar increases in testosterone secretion. Instead, puberty in women is associated
with the onset of menstruation and increased secretion of “estrogens.” Estrogens,
most notably estradiol, cause the feminizing effects associated with puberty in
women which include increased fat tissue growth in the hips, thighs, and buttocks,
development of the mammary glands, and closure of the growth plates in long
bones. The smaller amount of muscle growth typically seen in women during
puberty explains in part the athletic performance gap between men, and boys after
the onset of puberty, and women and girls.

                Handelsman, Hirschberg, et al. (2018)

      68.     In addition to documenting objective performance advantages enjoyed
by males as I have reviewed above, Handelsman and his co-authors also detail
physiological differences caused by male puberty—and by developments during
puberty under the influence of male levels of testosterone in particular—that
account for those advantages. These authors state: “The striking male postpubertal
increase in circulating testosterone provides a major, ongoing, cumulative, and
durable physical advantage in sporting contests by creating larger and stronger
bones, greater muscle mass and strength, and higher circulating hemoglobin as well
as possible psychological (behavioral) differences. In concert, these render women,
on average, unable to compete effectively against men in power-based or endurance-
based sports.” (805)



                                         22
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 25 of 65



       69.    First, Handelsman et al. explain that all of these physiological
differences appear to be driven by male levels of circulating testosterone. “The
available, albeit incomplete, evidence makes it highly likely that the sex difference
in circulating testosterone of adults explains most, if not all, of the sex differences in
sporting performance. This is based on the dose-response effects of circulating
testosterone to increase muscle mass and strength, bone size and strength (density),
and circulating hemoglobin, each of which alone increases athletic capacity, as well
as other possible sex dichotomous, androgen-sensitive contributors such as mental
effects (mood, motivation, aggression) and muscle myoglobin content. These facts
explain the clear sex difference in athletic performance in most sports, on which
basis it is commonly accepted that competition has to be divided into male and
female categories.” (823)

       70.    “Prior to puberty, levels of circulating testosterone as determined by
LC-MS are the same in boys and girls . . . . They remain lower than 2 nmol/L in
women of all ages. However, from the onset of male puberty the testes secrete 20
times more testosterone resulting in circulating testosterone levels that are 15
times greater in healthy young men than in age-similar women.” (806) “[T]he
circulating testosterone of most women never reaches consistently >5 nmol/L, a
level that boys must sustain for some time to exhibit the masculinizing effects of
male puberty.” (808)

       71.    “The characteristic clinical features of masculinization (e.g., muscle
growth, increased height, increased hemoglobin, body hair distribution, voice
change) appear only if and when circulating testosterone concentrations rise into
the range of males at mid-puberty, which are higher than in women at any age even
after the rise in circulating testosterone in female puberty.” (810)

      72.    “[The] order-of-magnitude difference in circulating testosterone
concentrations is the key factor in the sex difference in athletic performance due to
androgen effects principally on muscle, bone, and hemoglobin.” (811)

       73.     “Modern knowledge of the molecular and cellular basis for androgen
effects on skeletal muscle involves effects due to androgen (testosterone, DHT)
binding to the AR that then releases chaperone proteins, dimerizes, and
translocates into the nucleus to bind to androgen response elements in the promoter
DNA of androgen-sensitive genes. This leads to increases in (1) muscle fiber
numbers and size, (2) muscle satellite cell numbers, (3) numbers of myonuclei, and
(4) size of motor neurons. Additionally, there is experimental evidence that
testosterone increases skeletal muscle myostatin expression, mitochondrial
biogenesis, myoglobin expression, and IGF-1 content, which may augment energetic
and power generation of skeletal muscular activity.” (811)




                                           23
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 26 of 65



       74.    Muscle mass is perhaps the most obvious driver of male athletic
advantage. “On average, women have 50% to 60% of men’s upper arm muscle cross-
sectional area and 65% to 70% of men’s thigh muscle cross-sectional area, and
women have 50% to 60% of men’s upper limb strength and 60% to 80% of men’s leg
strength. Young men have on average a skeletal muscle mass of >12 kg greater
than age-matched women at any given body weight. Whereas numerous genes and
environmental factors (including genetics, physical activity, and diet) may
contribute to muscle mass, the major cause of the sex difference in muscle mass and
strength is the sex difference in circulating testosterone.” (812)

       75.      “Dose-response studies show that in men whose endogenous
testosterone is fully suppressed, add-back administration of increasing doses of
testosterone that produce graded increases in circulating testosterone causes a
dose-dependent (whether expressed according to testosterone dose or circulating
levels) increase in muscle mass (measured as lean body mass) and strength. Taken
together, these studies prove that testosterone doses leading to circulating
concentrations from well below to well above the normal male range have
unequivocal dose-dependent effects on muscle mass and strength. These data
strongly and consistently suggest that the sex difference in lean body mass (muscle)
is largely, if not exclusively, due to the differences in circulating testosterone
between men and women. These findings have strong implications for power
dependent sport performance and largely explain the potent efficacy of androgen
doping in sports.” (813)

       76.     “Muscle growth, as well as the increase in strength and power it
brings, has an obvious performance enhancing effect, in particular in sports that
depend on strength and (explosive) power, such as track and field events. There is
convincing evidence that the sex differences in muscle mass and strength are
sufficient to account for the increased strength and aerobic performance of men
compared with women and is in keeping with the differences in world records
between the sexes.” (816)

     77.    Men and adolescent boys also have distinct athletic advantages in
bone size, strength, and configuration.

       78.     “Sex differences in height have been the most thoroughly investigated
measure of bone size, as adult height is a stable, easily quantified measure in large
population samples. Extensive twin studies show that adult height is highly
heritable with predominantly additive genetic effects that diverge in a sex-specific
manner from the age of puberty onwards, the effects of which are likely to be due to
sex differences in adult circulating testosterone concentrations.” “Men have
distinctively greater bone size, strength, and density than do women of the same
age. As with muscle, sex differences in bone are absent prior to puberty but then


                                         24
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 27 of 65



accrue progressively from the onset of male puberty due to the sex difference in
exposure to adult male circulating testosterone concentrations.” (818)

       79.    “The earlier onset of puberty and the related growth spurt in girls as
well as earlier estrogen-dependent epiphyseal fusion explains shorter stature of
girls than boys. As a result, on average men are 7% to 8% taller with longer, denser,
and stronger bones, whereas women have shorter humerus and femur cross-
sectional areas being 65% to 75% and 85%, respectively, those of men. These
changes create an advantage of greater bone strength and stronger fulcrum power
from longer bones. (818)

       80.   Male bone geometry also provides mechanical advantages. “The
major effects of men’s larger and stronger bones would be manifest via their taller
stature as well as the larger fulcrum with greater leverage for muscular limb power
exerted in jumping, throwing, or other explosive power activities.” (818) Further,
“the widening of the female pelvis during puberty, balancing the evolutionary
demands of obstetrics and locomotion, retards the improvement in female physical
performance, possibly driven by ovarian hormones rather than the absence of
testosterone.” (818)

        81.    Beyond simple performance, the greater density and strength of male
bones provides higher protection against stresses associated with extreme physical
effort: “[S]tress fractures in athletes, mostly involving the legs, are more frequent in
females with the male protection attributable to their larger and thicker bones.”
(818)

       82.   In addition to advantages in muscle mass and strength, and bone size
and strength, men and adolescent boys have greater hemoglobin levels in their
blood as compared to women and girls, and thus a greater capability to transport
oxygen within the blood, which then provides bioenergetic benefits. “It is well
known that levels of circulating hemoglobin are androgen-dependent and
consequently higher in men than in women by 12% on average…. Increasing the
amount of hemoglobin in the blood has the biological effect of increasing oxygen
transport from lungs to tissues, where the increased availability of oxygen enhances
aerobic energy expenditure.” (816) “It may be estimated that as a result the average
maximal oxygen transfer will be ~10% greater in men than in women, which has a
direct impact on their respective athletic capacities.” (816)




                                          25
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 28 of 65



                Louis Gooren, The Significance of Testosterone for Fair
                Participation of the Female Sex in Competitive Sports, 13
                Asian J. of Andrology 653 (2011)

       83.   Gooren et al. like Handelsman et al., link male advantages in height,
bone size, muscle mass, strength, and oxygen carrying capacity to exposure to male
testosterone levels: “Before puberty, boys and girls hardly differ in height, muscle
and bone mass. Pubertal testosterone exposure leads to an ultimate average greater
height in men of 12–15 centimeters, larger bones, greater muscle mass, increased
strength and higher hemoglobin levels.” (653)

                Thibault, Guillaume, et al. (2010)

       84.    In addition to the testosterone-linked advantages examined by
Handelsman et al. (2018), Thibault et al. note sex-linked differences in body fat as
impacting athletic performance: “Sex has been identified as a major determinant of
athletic performance through the impact of height, weight, body fat, muscle mass,
aerobic capacity or anaerobic threshold as a result of genetic and hormonal
differences (Cureton et al., 1986; Maldonado-Martin et al., 2004; Perez-Gomez et al.,
2008; Sparling and Cureton, 1983).” (214)

                Taryn Knox, Lynley C. Anderson, et al., Transwomen in Elite
                Sport: Scientific & Ethical Considerations, 45 J. MED ETHICS
                395 (2019):

       85.     Knox et al. analyze specific testosterone-linked physiological
differences between men and women that provide advantages in athletic capability,
and conclude that “[E]lite male athletes have a performance advantage over their
female counterparts due to physiological differences.” (395) “Combining all of this
information, testosterone has profound effects on key physiological parameters that
underlie athletic performance in men. There is substantial evidence regarding the
effects on muscle gain, bone strength, and the cardiovascular and respiratory
system, all of which drive enhanced strength, speed and recovery. Together the
scientific data point to testosterone providing an all-purpose benefit across a range
of body systems that contribute to athletic performance for almost all sports.” (397-
98)

       86.    “It is well recognised that testosterone contributes to physiological
factors including body composition, skeletal structure, and the cardiovascular and
respiratory systems across the life span, with significant influence during the
pubertal period. These physiological factors underpin strength, speed and recovery
with all three elements required to be competitive in almost all sports. An exception
is equestrian, and for this reason, elite equestrian competition is not gender-



                                         26
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 29 of 65



segregated. As testosterone underpins strength, speed and recovery, it follows that
testosterone benefits athletic performance.” (397)

       87.    “High testosterone levels and prior male physiology provide an all-
purpose benefit, and a substantial advantage. As the IAAF says, ‘To the best of our
knowledge, there is no other genetic or biological trait encountered in female
athletics that confers such a huge performance advantage.’” (399)

      88.    These authors, like others, describe sex-linked advantages relating to
bone size and muscle mass. “Testosterone also has a strong influence on bone
structure and strength. From puberty onwards, men have, on average, 10% more
bone providing more surface area. The larger surface area of bone accommodates
more skeletal muscle so, for example, men have broader shoulders allowing more
muscle to build. This translates into 44% less upper body strength for women,
providing men an advantage for sports like boxing, weightlifting and skiing. In
similar fashion, muscle mass differences lead to decreased trunk and lower body
strength by 64% and 72%, respectively in women. These differences in body
strength can have a significant impact on athletic performance, and largely
underwrite the significant differences in world record times and distances set by
men and women.” (397)

      89.     Knox et al. also identify the relatively higher percentage of body fat
in women as both inherently sex-linked, and a disadvantage with respect to athletic
performance. “Oestrogens also affect body composition by influencing fat deposition.
Women, on average, have higher percentage body fat, and this holds true even for
highly trained healthy athletes (men 5%–10%, women 8%–15%). Fat is needed in
women for normal reproduction and fertility, but it is not performance enhancing.
This means men with higher muscle mass and less body fat will normally be
stronger kilogram for kilogram than women.” (397)

       90.    Knox et al. detail the relative performance disadvantage arising from
the oestrogen-linked female pelvis shape: “[T]he major female hormones,
oestrogens, can have effects that disadvantage female athletic performance. For
example, women have a wider pelvis changing the hip structure significantly
between the sexes. Pelvis shape is established during puberty and is driven by
oestrogen. The different angles resulting from the female pelvis leads to decreased
joint rotation and muscle recruitment ultimately making them slower.” (397)

      91.     “In short, higher testosterone levels lead to larger and stronger bones
as well as more muscle mass providing a body composition-related performance
advantage for men for almost all sports. In contrast, higher oestrogen levels lead to
changes in skeletal structure and more fat mass that can disadvantage female
athletes, in sports in which speed, strength and recovery are important.” (397)



                                         27
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 30 of 65



       92.     Knox et al. break out multiple sex-linked contributions to a male
advantage in oxygen intake and delivery, and thus to energy delivery to
muscles. “Testosterone also influences the cardiovascular and respiratory systems
such that men have a more efficient system for delivering oxygen to active skeletal
muscle. Three key components required for oxygen delivery include lungs, heart and
blood haemoglobin levels. Inherent sex differences in the lung are apparent from
early in life and throughout the life span with lung capacity larger in men because
of a lower diaphragm placement due to Y-chromosome genetic determinants. The
greater lung volume is complemented by testosterone-driven enhanced alveolar
multiplication rate during the early years of life.” (397)

       93.     “Oxygen exchange takes place between the air we breathe and the
bloodstream at the alveoli, so more alveoli allows more oxygen to pass into the
bloodstream. Therefore, the greater lung capacity allows more air to be inhaled with
each breath. This is coupled with an improved uptake system allowing men to
absorb more oxygen. Once in the blood, oxygen is carried by haemoglobin.
Haemoglobin concentrations are directly modulated by testosterone so men have
higher levels and can carry more oxygen than women. Oxygenated blood is pumped
to the active skeletal muscle by the heart. The left ventricle chamber of the heart is
the reservoir from which blood is pumped to the body. The larger the left ventricle,
the more blood it can hold, and therefore, the more blood can be pumped to the body
with each heartbeat, a physiological parameter called ‘stroke volume’. The female
heart size is, on average, 85% that of a male resulting in the stroke volume of
women being around 33% less. Putting all of this together, men have a much more
efficient cardiovascular and respiratory system, with testosterone being a major
driver of enhanced aerobic capacity.” (397)

                Lepers, Knechtle, et al. (2013)

      94.     Lepers et al. point to some of these same physiological differences as
explaining the large performance advantage they found for men in triathlon
performance. “Current explanations for sex differences in [maximal oxygen uptake]
among elite athletes, when expressed relative to body mass, provide two major
findings. First, elite females have more (<13 vs. <5 %) body fat than males. Indeed,
much of the difference in [maximal oxygen uptake] between males and females
disappears when it is expressed relative to lean body mass. Second, the hemoglobin
concentration of elite athletes is 5–10 % lower in females than in males.” (853)

       95.    “Males possess on average 7–9 % less percent body fat than females,
which is likely an advantage for males. Therefore, it appears that sex differences in
percentage body fat, oxygen-carrying capacity and muscle mass may be major
factors for sex differences in overall triathlon performance. Menstrual cycle, and




                                         28
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 31 of 65



possibly pregnancy, may also impact training and racing in female athletes, factors
that do not affect males.” (853)

                Tønnessen, Svendsen, et al. (2015)

       96.    Tønnessen et al. likewise point to some of the same puberty and
testosterone-triggered physiological differences discussed above to explain the
increasing performance advantage of boys across the adolescent years, noting that
“[T]here appears to be a strong mechanistic connection between the observed sex-
specific performance developments and hormone-dependent changes in body
composition during puberty.” (7) “Beyond [age 12], males outperform females
because maturation results in a shift in body composition. Our results are in line
with previous investigations exploring physical capacities such as [maximal oxygen
uptake] and isometric strength in non-competitive or non-specialized adolescents.”
(7)

       97.   “[S]ex differences in physical capacities (assessed as [maximal oxygen
uptake] or isometric strength in the majority of cases) are negligible prior to the
onset of puberty. During the adolescent growth spurt, however, marked sex
differences develop. This can primarily be explained by hormone dependent changes
in body composition and increased red blood cell mass in boys.” (2)

       98.    “Sexual dimorphism during puberty is highly relevant for
understanding sex-specific performance developments in sports. The initiation of
the growth spurt in well-nourished girls occurs at about 9–10 yrs of age. Age at
peak height velocity (PHV) and peak weight velocity (PWV) in girls is 11–12 and
12–13 yrs, respectively, with an average 7–9 cm and 6–9 kg annual increase. The
growth spurt and PHV in girls occurs approximately 2 years earlier than for boys.
However, the magnitude of the growth spurt is typically greater in boys, as they on
average gain 8–10 cm and 9–10 kg annually at PHV and PWV, respectively. Girls
experience an escalation in fat mass compared to boys. Fat free mass (FFM) (also
termed lean muscle mass) is nearly identical in males and females up to the age of
12–13 yrs. FFM plateaus in females at 15–16 years of age, but continues increasing
in males up to the age of 19–20 yrs. On average, boys and girls increase their FFM
by 7.2 and 3.5 kg/year-1, respectively, during the interval near peak height velocity.
Corresponding estimates for changes in absolute fat mass are 0.7 and 1.4 kg/year-1,
while estimates for relative fatness are -0.5% and +0.9%/year-1 in boys and girls,
respectively.” (2)

       99.    “During puberty, boys begin to produce higher levels of circulating
testosterone. This affects the production of muscle fibers through direct stimulation
of protein synthesis. Higher testosterone levels result in more muscle mass, which
in turn facilitates greater power production and more advantageous ground reaction



                                          29
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 32 of 65



forces during running and jumping. Adolescent weight gain in boys is principally
due to increased height (skeletal tissue) and muscle mass, while fat mass remains
relatively stable. In contrast, during puberty girls begin to produce higher levels of
circulating estrogen and other female sex hormones. Compared to their male
counterparts, they experience a less pronounced growth spurt and a smaller
increase in muscle mass, but a continuous increase in fat mass, thereby lowering
the critical ratio between muscular power and total body mass.” (7)

      100. “The relatively greater progress in jumping exercises can also be
explained by growth and increased body height during puberty. The increase in
body height means that the center of gravity will be higher, providing better
mechanical conditions for performance in jumping events.” (8)

                Louis J. G. Gooren & Mathijs C. M. Bunck, Tanssexuals &
                Competitive Sports, 151 EUROPEAN J. OF ENDOCRINOLOGY 425
                (2004):

       101. In their study of performance of transsexual athletes, Louis et al. note
that “[b]efore puberty, boys and girls do not differ in height, muscle and bone mass.
Recent information shows convincingly that actual levels of circulating testosterone
determine largely muscle mass and strength.” (425) “Testosterone exposure during
puberty leads ultimately to an average greater height in men of 12–15 cm, larger
bones and muscle mass, and greater strength.” (425)

                Handelsman (2017)

       102. Handelsman (2017) notes the existence of a “stable and robust”
performance gap between males and females, with no narrowing “over more than
three decades” (71), observing that “[i]t is well known that men’s athletic
performance exceeds that of women especially in power sports because of men’s
greater strength, speed and endurance. This biological physical advantage of
mature males forms the basis for gender segregation in many competitive sports to
allow females a realistic chance of winning events. This physical advantage in
performance arises during early adolescence when male puberty commences after
which men acquire larger muscle mass and greater strength, larger and stronger
bones, higher circulating haemoglobin as well as mental and/or psychological
differences. After completion of male puberty, circulating testosterone levels in men
are consistently 10-15 times higher than in children or women at any age.” (68)




                                          30
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 33 of 65



       103. To illustrate, Figure 3 of Handelsman (2017) below indicates, “the age
trends in hand-grip strength showed a difference in hand-grip strength commencing
from the age of 12.8 years onwards (Figure 3). Prior to the age of 13 years, boys had
a marginally significant greater grip strength than girls (n=45, t=2.0, P=.026), but
after the age of 13 years, there was a strong significant relationship between age
and difference in grip strength (n=18, r=.89, P<.001).” (70)




       104. Handelsman (2017) in particular focuses on the correlation between
the development of this performance gap and the progress of male adolescence and
circulating testosterone levels in boys. “The strength of the present study is that it
includes a wide range of swimming as well as track and field running and jumping
events as well as strength for nonathletes for males and females across the ages
spanning the onset of male puberty. The similar timing of the gender divergence in
each of these settings to that of the rise in circulating testosterone to adult male
levels strongly suggests that they all reflect the increase in muscular size and
strength although the impact of other androgen-dependent effects on bone,
haemoglobin and psychology may also contribute.” (71-72)

       105. “In this study, the timing and tempo of male puberty effects on
running and jumping performance were virtually identical and very similar to those
in swimming events. Furthermore, these coincided with the timing of the rise in
circulating testosterone due to male puberty. In addition to the strikingly similar
timing and tempo, the magnitude of the effects on performance by the end of this
study was 10.0% for running and 19.3% for jumping, both consistent with the
gender differences in performance of adult athletes previously reported to be 10%-
12% for running and 19% for jumping.” (71)

       106. “In the swimming events, despite the continued progressive
improvements in individual male and female event records, the stability of the
gender difference over 35 years shown in this study suggests that the gender
differences in performance are stable and robust.” (71)


                                          31
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 34 of 65



       107. “The similar time course of the rise in circulating testosterone with
that of the gender divergences in swimming and track and field sports is strongly
suggestive that these effects arise from the increase in circulating testosterone from
the start of male puberty.” (71) “It is concluded that the gender divergence in
athletic performance begins at the age of 12-13 years and reaches adult plateau in
the late teenage years. Although the magnitude of the divergence varies between
athletic skills, the timing and tempo are closely parallel with each other and with
the rise in circulating testosterone in boys during puberty to reach adult male
levels.” (72)

       108. Handelsman (2017) notes several specific physiological effects of male
levels of circulating testosterone that are relevant to athletic performance:

                  “Adult male circulating testosterone also has marked effects on
      bone development leading to longer, stronger and denser bone than in age-
      matched females.” (71)

                    “A further biological advantage of adult male circulating
      testosterone concentrations is the increased circulating haemoglobin. Men
      have ~10 g/L greater haemoglobin than women with the gender differences
      also evident from the age of 13-14 years.” (71)

       109. Handelsman (2017) also observes that “exposure to adult male
testosterone concentrations is likely to produce some mental or psychological effects.
However, the precise nature of these remains controversial and it is not clear
whether, or to what extent, this contributes to the superior elite sporting
performance of men in power sports compared with the predominant effects on
muscle mass and function.” (71)

                Centers for Disease Control & Prevention, “National Health
                Statistics Reports Number 122,” CDC (2018):

       110. To obtain data on height, weight, and body mass differences between
men and women, I accessed the “National Health Statistics Reports Number 122”
published by the Centers for Disease Control & Prevention, at
https://www.cdc.gov/nchs/data/nhsr/nhsr122-508.pdf, which is based on data
through 2016.

      111. The average height for a U.S. adult man is 5 feet 9 inches and for a
U.S. adult woman the average height is 5 feet 4 inches. (3)

      112. The average weight for a U.S. adult man is 197.8 lbs. and for a U.S.
adult woman the average weight is 170.5 lbs. (6)



                                          32
       Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 35 of 65



      113. The average body mass index for a U.S. adult man is 29.1, and the
average body mass index for a U.S. adult woman is 29.6. (3)

III.    Administration of cross-sex hormones to men, or adolescent boys,
        after male puberty does not eliminate their performance advantage
        over women, or adolescent girls, in almost all athletic contests.

        114. So far as I am aware, secondary school leagues do not have rules
requiring testosterone suppression as a condition of males qualifying to compete in
girls’ athletic events based on a claim of a female gender identity. At the collegiate
level, the “NCAA Policy on Transgender Student-Athlete Participation” requires
only that such males be on unspecified and unquantified “testosterone suppression
treatment” for “one calendar year” prior to competing in women’s events. The
International Olympic Committee requires that males be on testosterone
suppression treatment that successfully reduces testosterone to less than 10 nmol/L
in order to compete in women’s events.

      115. In fact, the effects of hormone administration of testosterone
suppression on elite athletes remains largely unquantified from a scientific
perspective due to the lack of research in this population.

      116. That said, it is obvious that some effects of male puberty that confer
advantages for athletic performance—in particular bone size and configuration—
cannot be reversed once they have occurred.

       117. In addition, some studies have now determined that other
physiological advantages conferred by male puberty are also not fully reversed by
later hormonal treatments associated with gender transition. Specifically, studies
have shown that the effects of puberty in males including increased muscle mass,
increased bone mineral density, increased lung size, and increased heart size, are
not completely reversed by suppressing testosterone secretion and administering
estrogen during gender transition procedures in males.

       118. For example, suppressing testosterone secretion and administering
estrogen in post pubescent males does not shrink body height to that of a
comparably aged female, nor does it reduce lung size or heart size. Indeed, while
testosterone suppression and estrogen administration reduce the size and density of
skeletal muscles, the muscles remain larger than would be expected in a typical
female even when matched for body height or mass. A general tenet of exercise
science is that larger muscles are stronger muscles due to larger muscles containing
more contractile proteins. Thus, while gender transition procedures will impair a
male’s athletic potential it is still highly unlikely to be reduced to that of a




                                          33
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 36 of 65



comparably aged and trained female. I review below relevant findings from several
studies.

                Handelsman, Hirschberg, et al. (2018)

       119. Handelsman et al. (2018) note that in “transgender individuals, the
developmental effects of adult male circulating testosterone concentrations will
have established the sex difference in muscle, hemoglobin, and bone, some of which
is fixed and irreversible (bone size) and some of which is maintained by the male
circulating testosterone concentrations (muscle, hemoglobin).” (824)

       120. “[D]evelopmental bone effects of androgens are likely to be
irreversible.” (818)

       121. With respect to muscle mass and strength, Handelsman et al. (2018)
observe that suppression of testosterone in males to levels currently accepted for
transsexual qualification to compete in women’s events will still leave those males
with a large strength advantage. “Based on the established dose-response
relationships, suppression of circulating testosterone to <10 nmol/L would not
eliminate all ergogenic benefits of testosterone for athletes competing in female
events. For example, according to the Huang et al. study, reducing circulating
testosterone to a mean of 7.3 nmol/L would still deliver a 4.4% increase in muscle
size and a 12% to 26% increase in muscle strength compared with circulating
testosterone at the normal female mean value of 0.9 nmol/L. Similarly, according to
the Karunasena et al. study, reducing circulating testosterone concentration to 7
nmol/L would still deliver 7.8% more circulating hemoglobin than the normal
female mean value. Hence, the magnitude of the athletic performance advantage in
DSD athletes, which depends on the magnitude of elevated circulating testosterone
concentrations, is considerably greater than the 5% to 9% difference observed in
reducing levels to <10 nmol/L.” (821)

                Gooren (2011)

      122. In addition to noting that the length and diameter of bones is
unchanged by post-pubertal suppression of androgens (including testosterone) (653),
Gooren found that “[i]n spite of muscle surface area reduction induced by androgen
deprivation, after 1 year the mean muscle surface area in male-to- female
transsexuals remained significantly greater than in untreated female-to-male
transsexuals.” (653) “Untreated female-to-male transsexuals” refers to biological
females, who will have hormonal levels ordinarily associated with women.

      123. As I have explained above, greater muscle surface area translates into
greater strength assuming comparable levels of fitness.



                                        34
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 37 of 65



                Knox, Anderson, et al. (2019)

      124. In their recent article, Knox et al. reviewed the physiological effects of
reducing circulating testosterone levels below 10nmol/L, the level current accepted
by the International Olympic Committee (IOC) (2015) guidelines as adequate to
permit males to enter as women in Olympic competition.

       125. Knox et al. note the unarguable fact that 10nmol/L is a far higher level
of circulating testosterone than occurs in women, including elite women athletes.
“Transwomen [meet IOC guidelines] to compete with testosterone levels just under
10 nmol/L. This is more than five times the upper testosterone level (1.7 nmol/L) of
healthy, premenopausal elite cis-women athletes. Given that testosterone (as well
as other elements stemming from Y-chromosome-dependent male physiology)
provides an all-purpose benefit in sport, suggests that transwomen have a
performance advantage.” (398)

       126. As to bone strength, Knox et al. report that a “recent meta-analysis
shows that hormone therapy provided to transwomen over 2 years maintains bone
density so bone strength is unlikely to fall to levels of cis-women, especially in an
elite athlete competing and training at high intensity. Increased bone strength also
translates into protection against trauma, helping with recovery and prevention of
injury.” (398)

       127. Based on a review of multiple studies, Knox et al. report that, in
addition to bone size, configuration, and strength, “hormone therapy will not alter
… lung volume or heart size of the transwoman athlete, especially if [that
athlete] transitions postpuberty, so natural advantages including joint articulation,
stroke volume and maximal oxygen uptake will be maintained.” (398)

       128. With respect to muscle mass and strength, Knox et al. found that
“healthy young men did not lose significant muscle mass (or power) when their
circulating testosterone levels were reduced to 8.8 nmol/L (lower than the IOC
guideline of 10 nmol/L) for 20 weeks. Moreover, retention of muscle mass could be
compensated for by training or other ergogenic methods. In addition, the
phenomenon of muscle memory means muscle mass and strength can be rebuilt
with previous strength exercise making it easier to regain muscle mass later in life
even after long intervening periods of inactivity and mass loss.” (398)

       129. Indeed, Knox et al. observe that oestradiol—routinely administered as
part of hormone therapy for transwomen—is actually known to increase muscle
mass, potentially providing an additional advantage for these athletes over women.
“While testosterone is the well-recognised stimulator of muscle mass gain,
administration of oestradiol has also been shown to activate muscle gain via



                                         35
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 38 of 65



oestrogen receptor-β activation. The combination of oestradiol therapy and a
baseline testosterone of 10 nmol/L arguably provides transwomen athletes with an
added advantage of increased muscle mass, and therefore power.” (398)

       130. Summing up these facts, Knox et al. observe: “A transwoman athlete
with testosterone levels under 10 nmol/L for 1 year will retain at least some of the
physiological parameters that underpin athletic performance. This, coupled with
the fact that [under IOC rules] transwomen athletes are allowed to compete with
more than five times the testosterone level of a cis-woman, suggests transwomen
have a performance advantage.” (398) Indeed, considering the magnitude of the
advantages involved, Knox et al. conclude that the physiological advantages
resulting from male puberty that are not negated by post-pubertal hormonal
therapy “provide a strong argument that transwomen have an intolerable
advantage over cis-women.” (399)

                Gooren & Bunck (2004)

       131. Measuring the concrete significance of the fact that bone size and
configuration cannot be changed after puberty, Gooren and Bunk reported that
“[Male-to-female transsexuals] were on average 10.7 cm taller (95% CI 5.4–16.0 cm)
than [female-to-male transsexuals] (7).” (427)

       132. With respect to muscle mass, Gooren and Bunk reported what other
authors have since described in more detail: “After 1 year of androgen deprivation,
mean muscle area in [male-to-female transsexuals] had decreased significantly but
remained significantly greater than in [female-to-male transsexuals] before
testosterone treatment.” (427) To be clear, female-to-male transsexuals “before
testosterone treatment” are biological females with natural female hormone levels.

      133. “The conclusion is that androgen deprivation in [male-to-female
transsexuals] increases the overlap in muscle mass with women but does not
reverse it, statistically.” (425)

                Likely effects of proposed more stringent testosterone
                suppression requirements.

       134. There have been reports that the IOC plans to reduce the acceptable
level of circulating testosterone in males seeking to compete in women’s events to 5
nmol/L. However, more recent reports indicate that this proposal has been put on
hold due to objections that this lower level would still not eliminate the
physiological advantage of such males over women. See “IOC delays new
transgender guidelines after scientists fail to agree,” THE GUARDIAN, Sept. 24, 2019.




                                         36
Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 39 of 65
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 40 of 65




                     Gregory Allen Brown, Ph.D. FACSM

 Wellness Center 221, Cushing Building
 Department of Kinesiology & Sport Sciences
 University of Nebraska Kearney
 1410 W 26th St
 Kearney, NE 68849
 (308) 865 - 8333
 brownga@unk.edu

Academic Preparation
Doctor of Philosophy, Iowa State University. August 2002 -- Major in Health and Human
Performance, Emphasis in the Biological Bases of Physical Activity, dissertation title:
“Androgenic supplementation in men: Effects of age, herbal extracts, and mode of delivery.”
Master of Science, Iowa State University, May 1999 -- Major in Exercise and Sport Science,
Emphasis in Exercise Physiology, thesis title: “Oral anabolic-androgenic supplements during
resistance training: Effects on glucose tolerance, insulin action, and blood lipids.”
Bachelor of Science, Utah State University, June 1997 -- Major in Physical Education,
Emphasis in Pre-physical Therapy.
Awards
College of Education Outstanding Faculty Teaching Award. University of Nebraska at
Kearney 2019
Mortar Board Faculty Excellence Honors. Xi Phi Chapter, University of Nebraska at
Kearney, Honored in 2006, 2007, 2008, 2012, 2013, 2015, and 2019
Profiled in New Frontiers, the University of Nebraska Kearney annual publication highlighting
excellence in research, scholarship, and creative activity. 2009, 2017
College of Education Outstanding Scholarship / Research Award. University of Nebraska at
Kearney 2009, 2014
College of Education Award for Faculty Mentoring of Undergraduate Student Research
University of Nebraska at Kearney, 2007, 2010, & 2013
“Pink Tie” award from the Susan G. Komen Nebraska Affiliate, for outstanding service to the
Central Nebraska Race for the Cure, 2013
Star Reviewer for the American Physiological Society and Advances in Physiology Education.
2010.
Fellow of the American College of Sports Medicine. Awarded April 23, 2008
UNK Senior Appreciation Program honoree, the University of Nebraska at Kearney
Iowa State University Research Excellence Award, Iowa State University, 2002
The Zaffarano Prize for Graduate Student Research, Iowa State University, 2002
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 41 of 65
G.A. Brown                                CV                                                     2


Helen Hilton Lebaron Excellence in Research Award, Dept. of Health and Human
Performance, Iowa State University, 2002
Best Paper Award, 2nd Annual Education Research Exchange. Iowa State University Education
Research Exchange, 2001
Helen Hilton Lebaron Excellence in Research Award, Dept. of Health and Human
Performance, Iowa State University, 2000
Professional Experience
Professor: University of Nebraska Kearney, Dept. of Kinesiology and Sport Sciences (2012-)
Associate Professor: University of Nebraska Kearney, HPERLS Dept. (2007-2012)
Assistant Professor: University of Nebraska Kearney, HPERLS Dept. (2004- 2007) Full
Graduate Faculty status awarded on hire, 2004
Assistant Professor: Georgia Southern University, Jiann-Ping Hsu School of Public Health.
(2002-2004) Full Graduate Faculty status awarded Nov. 26, 2002
Laboratory Director: Human Performance Laboratory, Georgia Southern University, Jiann-
Ping Hsu School of Public Health. (2002-2004)
Research Assistant: Exercise Biochemistry and Physiology Laboratory, Iowa State University,
Department of Health and Human Performance. (1997-2002)
Graduate Teaching Assistant: Iowa State University, Department of Health and Human
Performance. (1997-2002)
Temporary Instructor: Iowa State University, Department of Health and Human Performance.
(1999-2002)
Temporary Adjunct Faculty: Des Moines Area Community College. (2000)
Undergraduate Teaching Intern: Department of Biology, Utah State University. (1995-1996)
Refereed Publications
1. Schneider KM and Brown GA (as Faculty Mentor). What's at Stake: Is it a Vampire or a
   Virus? International Journal of Undergraduate Research and Creative Activities. 11, Article
   4. 2019.
2. Christner C and Brown GA (as Faculty Mentor). Explaining the Vampire Legend through
   Disease. UNK Undergraduate Research Journal. 23(1), 2019. *this is an on campus
   publication
3. Schneekloth B and Brown GA. Comparison of Physical Activity during Zumba with a
   Human or Video Game Instructor. 11(4):1019-1030. International Journal of Exercise
   Science, 2018.
4. Bice MR, Hollman A, Bickford S, Bickford N, Ball JW, Wiedenman EM, Brown GA, Dinkel
   D, and Adkins M. Kinesiology in 360 Degrees. International Journal of Kinesiology in
   Higher Education, 1: 9-17, 2017
       Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 42 of 65
G.A. Brown                                  CV                                                        3


5. Shaw I, Shaw BS, Brown GA, and Shariat A. Review of the Role of Resistance Training and
   Musculoskeletal Injury Prevention and Rehabilitation. Gavin Journal of Orthopedic
   Research and Therapy. 1: 5-9, 2016
6. Kahle A, Brown GA, Shaw I, & Shaw BS. Mechanical and Physiological Analysis of
   Minimalist versus Traditionally Shod Running. J Sports Med Phys Fitness. 56(9):974-9,
   2016
7. Bice MR, Carey J, Brown GA, Adkins M, and Ball JW. The Use of Mobile Applications to
   Enhance Learning of the Skeletal System in Introductory Anatomy & Physiology Students.
   Int J Kines Higher Educ 27(1) 16-22, 2016
8. Shaw BS, Shaw I, & Brown GA. Resistance Exercise is Medicine. Int J Ther Rehab. 22:
   233-237, 2015.
9. Brown GA, Bice MR, Shaw BS, & Shaw I. Online Quizzes Promote Inconsistent
   Improvements on In-Class Test Performance in Introductory Anatomy & Physiology. Adv.
   Physiol. Educ. 39: 63-6, 2015
10. Brown GA, Heiserman K, Shaw BS, & Shaw I. Rectus abdominis and rectus femoris muscle
    activity while performing conventional unweighted and weighted seated abdominal trunk
    curls. Medicina dello Sport. 68: 9-18. 2015
11. Botha DM, Shaw BS, Shaw I & Brown GA. Role of hyperbaric oxygen therapy in the
    promotion of cardiopulmonary health and rehabilitation. African Journal for Physical, Health
    Education, Recreation and Dance (AJPHERD). Supplement 2 (September), 20: 62-73, 2014
12. Abbey BA, Heelan KA, Brown, GA, & Bartee RT. Validity of HydraTrend™ Reagent Strips
    for the Assessment of Hydration Status. J Strength Cond Res. 28: 2634-9. 2014
13. Scheer KC, Siebrandt SM, Brown GA, Shaw BS, & Shaw I. Wii, Kinect, & Move. Heart
    Rate, Oxygen Consumption, Energy Expenditure, and Ventilation due to Different Physically
    Active Video Game Systems in College Students. International Journal of Exercise Science:
    7: 22-32, 2014
14. Shaw BS, Shaw I, & Brown GA. Effect of concurrent aerobic and resistive breathing
    training on respiratory muscle length and spirometry in asthmatics. African Journal for
    Physical, Health Education, Recreation and Dance (AJPHERD). Supplement 1 (November),
    170-183, 2013
15. Adkins M, Brown GA, Heelan K, Ansorge C, Shaw BS & Shaw I. Can dance exergaming
    contribute to improving physical activity levels in elementary school children? African
    Journal for Physical, Health Education, Recreation and Dance (AJPHERD). 19: 576-585,
    2013
16. Jarvi MB, Brown GA, Shaw BS & Shaw I. Measurements of Heart Rate and Accelerometry
    to Determine the Physical Activity Level in Boys Playing Paintball. International Journal of
    Exercise Science: 6: 199-207, 2013
17. Brown GA, Krueger RD, Cook CM, Heelan KA, Shaw BS & Shaw I. A prediction equation
    for the estimation of cardiorespiratory fitness using an elliptical motion trainer. West Indian
    Medical Journal. 61: 114-117, 2013.
       Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 43 of 65
G.A. Brown                                 CV                                                       4


18. Shaw BS, Shaw I, & Brown GA. Body composition variation following diaphragmatic
    breathing. African Journal for Physical, Health Education, Recreation and Dance
    (AJPHERD). 18: 787-794, 2012.
19. Shaw I, Shaw BS, & Brown GA. Concurrent Training and Pulmonary Function in Smokers.
    Int J Sports Med. 32:776-80, 2011
20. Nienhueser J, Brown, GA, Shaw BS & I Shaw. Effects of Energy Drinks on Metabolism at
    Rest and During Submaximal Treadmill Exercise in College Age Males. Int J Exerc Sci 4:
    321-332, 2011
21. Shaw I, Shaw BS, & Brown GA. Relationship between Resistance Training and Self-
    Reported Habitual Nutrient Intake. South African Journal for Research in Sport, Physical
    Education and Recreation. 32: 109-116, 2010
22. Brown GA, Swendener AM, Shaw I, & Shaw BS. Comparison of anthropometric and
    metabolic responses to a short term carbohydrate restricted diet and exercise versus a
    traditional diet and exercise. African Journal for Physical, Health Education, Recreation and
    Dance (AJPHERD). 16: 535-544, 2010
23. Brown GA, Ray M, Abbey BA, Shaw BS, & Shaw I. Oxygen Consumption, Heart Rate and
    Blood Lactate Responses to an Acute Bout of Plyometric Depth Jumps in College Aged Men
    and Women. J Strength Cond Res. 24:275-82. 2010
24. Shaw I, Shaw BS, Brown GA, & Cilliers JF. Concurrent Resistance and Aerobic Training as
    Protection against Heart Disease. Cardiovasc J Afr 21: 196-199, 2010
25. Brown GA, Cook CM, Krueger RD, & Heelan KA Comparison of energy expenditure on a
    treadmill vs. an elliptical device at a self-selected exercise intensity. J Str Cond Res
    24:1643-9, 2010
26. Shaw I, Shaw BS, & Brown GA. Role of Diaphragmatic Breathing and Aerobic Exercise in
    Improving Maximal Oxygen Consumption in Asthmatics. Science & Sports 25:139-145,
    2010
27. Shaw I, Shaw BS, & Brown GA. Comparison of Resistance and Concurrent Resistance and
    Endurance Training Regimes in the Development of Strength. J Str Cond Res. 23: 2507-
    2514, 2009
28. Castell LM, Burke LM, Stear SJ, Wolfe RR, Newsholme EA, Trudeau F, Curi R, Brown GA,
    Vukovich MD, and DS King. BJSM reviews: A–Z of supplements: dietary supplements,
    sports nutrition foods and ergogenic aids for health and performance Part 2. Br. J. Sports
    Med. 43:807-810. 2009
29. Shaw BS, Shaw I, & Brown GA. Resistance Training and its Effect on Total, Central and
    Abdominal Adiposity. South African Journal for Research in Sport, Physical Education and
    Recreation. 31: 97-108. 2009
30. Shaw I, Shaw BS, & Brown GA. Influence of Strength Training on Cardiac Risk Prevention
    in Individuals without Cardiovascular Disease. African Journal for Physical, Health
    Education, Recreation and Dance (AJPHERD). 15: 424-432. 2009
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 44 of 65
G.A. Brown                                CV                                                     5


31. Shaw BS, Shaw I, & Brown GA. Resistance Training and Predicted Risk of Coronary Heart
    Disease in Sedentary Males. African Journal for Physical, Health Education, Recreation and
    Dance (AJPHERD). Supplement: 247-257. 2009
32. Stahlnecker IV AC, Brown GA, Shaw BS, & Shaw I. Acute Effects of a Weight Loss
    Supplement on Resting Metabolic Rate and Anaerobic Exercise Performance. African
    Journal for Physical, Health Education, Recreation and Dance (AJPHERD). Supplement:
    237-247. 2009
33. McWha JA, Horst S, Brown GA, Shaw I, & Shaw BS. Metabolic Changes Associated with
    Playing an Active Video Game Against a Human and Computer Opponent. African Journal
    for Physical, Health Education, Recreation and Dance (AJPHERD). Supplement: 219-228.
    2009
34. Semin K, Stahlnecker IV AC, Heelan KA, Brown GA, Shaw BS, & Shaw I. Discrepancy
    between Training, Competition and Laboratory Measures of Maximum Heart Rate in NCAA
    Division 2 Distance Runners. J Sports Sci & Med. 7: 455 – 460, 2008
35. Brown GA, Rebok MP, Scott ML, Harris III J, Colaluca MK, Shaw I, & Shaw BS.
    Physiological and Biomechanical Responses of Running with and Without a Stroller.
    African Journal for Physical, Health Education, Recreation and Dance (AJPHERD). 14: 240-
    249, 2008
36. Brown GA, McFarland SP, Ray MW, Abbey BM, Shaw I, & Shaw BS. A Single Session of
    Brisk Walking Does Not Alter Blood Glucose Homeostasis in Overweight Young Men.
    African Journal for Physical, Health Education, Recreation and Dance (AJPHERD). 14: 250-
    264, 2008
37. Brown GA, Lynott F, & Heelan KA. A Service Learning Model for Teaching Fitness
    Assessment and Research Techniques to Undergraduate Exercise Science Students. Adv
    Physiol Educ. 32: 212-218, 2008
38. Carstensen C, Brown GA, Shaw I, & Shaw BS. Freely-Paced Walking in Healthy Adults
    Does Not Meet Minimum Intensity Guidelines for Health Improvement. African Journal for
    Physical, Health Education, Recreation and Dance (AJPHERD), 14: 178-187, 2008
39. Shaw BS, Shaw I, and Brown GA. Self-Reported Dietary Intake Following Endurance,
    Resistance And Concurrent Endurance And Resistance Training. J Sports Sci & Med 7: 255-
    259, 2008
40. Brown, GA. Teaching skeletal muscle adaptations to aerobic exercise using an APS classic
    paper by Dr. Philip Gollnick and colleagues. Adv Physiol Educ. 30: 113-118, 2006
41. Brown GA, Vukovich MD, & King DS. Testosterone Prohomone Supplements. Med. Sci.
    Sports Exerc. Med Sci Sports Exerc. 38: 1451-1461, 2006
42. Brown GA, & MacKenzie D. Resistance Exercise Does Not Change The Hormonal
    Response To Sublingual Androstenediol. Eur J Appl Physiol. 97:404-412, 2006
43. Brown GA, Vukovich MD, and King DS. Urinary excretion of steroid metabolites following
    chronic androstenedione ingestion. J. Clin. Endocrinol. Metab. 12:6235 – 6338, 2004
       Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 45 of 65
G.A. Brown                                 CV                                                    6


44. Brown GA, Dewey JC, Brunkhorst J, Vukovich MD, & King DS. Changes in serum
    testosterone and estradiol concentrations following acute androstenedione ingestion in young
    women. Horm Metab Res. 1:62-66, 2004
45. Kohut ML, Thompson JR, Campbell J, Brown GA, Vukovich MD, Jackson DA, & King DS.
    Ingestion of a Dietary Supplement Containing Dehydroepiandrosterone (DHEA) and
    Androstenedione Has Minimal Effect on Immune Function in Middle-Aged Men. J Am Coll
    Nutr. 22: 363-71, 2003
46. Brown GA, Martini ER, Roberts BS, Vukovich MD, & King DS. Acute hormonal responses
    to sublingual androstenediol intake in young men. J Appl Physiol. 92: 142-146, 2002.
47. Brown GA, Vukovich MD, Martini ER, Kohut ML, Franke WL, Jackson DA, & King DS.
    Effects of androstenedione-herbal supplements on serum sex hormone concentrations in 30-
    59 year old men. Int J Vitam Nutr Res. 71: 293-301, 2001
48. Brown GA, Vukovich MD, Martini ER, Kohut ML, Franke WL, Jackson DA, & King DS.
    Endocrine and lipid responses to chronic androstenediol-herbal supplementation in 30 to 58
    year old men. J Am Coll Nutr. 20: 520-528, 2001.
49. Brown GA, Vukovich MD, Martini ER, Kohut ML, Franke ML, Jackson DA, & King DS.
    Endocrine response to chronic androstenedione intake in 30-56 year old men. J Clin
    Endocrinol Metab. 85: 4074-4080, 2000.
50. Brown GA, Vukovich MD, Reifenrath TA, Uhl NL, Parsons KA, Sharp RL, & King DS.
    Effects of anabolic precursors on serum testosterone concentrations and adaptations to
    resistance training in young men. Int J Sport Nutr Exerc Metab. 10: 342-362, 2000.
51. Brown GA, Vukovich MD, Sharp RL, Reifenrath TA, Parsons KA, & King DS. Effect of
    oral DHEA on serum testosterone and adaptations to resistance training in young men. J
    Appl Physiol. 87: 2274-2283, 1999.
52. King DS, Sharp RL, Vukovich MD, Brown GA, Reifenrath TA, Uhl NL, & Parsons KA.
    Effect of oral androstenedione on serum testosterone and adaptations to resistance training in
    young men: a randomized controlled trial. JAMA. 281: 2020-2028, 1999.
Refereed Presentations
1.   Brown GA, Jackson B, Szekely B, Schramm T, Shaw BS, Shaw I. A Pre-Workout
     Supplement Does Not Improve 400 M Sprint Running or Bicycle Wingate Test
     Performance in Recreationally Trained Individuals. Med Sci Sport Exerc. 50(5), 2932.
     65th Annual Meeting of the American College of Sports Medicine. Minneapolis, MN. June
     2018.
2.   Paulsen SM, Brown GA. Neither Coffee Nor A Stimulant Containing “Pre-workout” Drink
     Alter Cardiovascular Drift During Walking In Young Men. Med Sci Sport Exerc. 50(5),
     2409. 65th Annual Meeting of the American College of Sports Medicine. Minneapolis,
     MN. June 2018.
3.   Adkins M, Bice M, Bickford N, Brown GA. Farm to Fresh! A Multidisciplinary Approach
     to Teaching Health and Physical Activity. 2018 spring SHAPE America central district
     conference. Sioux Falls, SD. January 2018.
       Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 46 of 65
G.A. Brown                               CV                                                    7


4.   Shaw I, Kinsey JE, Richards R, Shaw BS, and Brown GA. Effect Of Resistance Training
     During Nebulization In Adults With Cystic Fibrosis. International Journal of Arts &
     Sciences’ (IJAS). International Conference for Physical, Life and Health Sciences which
     will be held at FHWien University of Applied Sciences of WKW, at Währinger Gürtel 97,
     Vienna, Austria, from 25-29 June 2017.
5.   Bongers M, Abbey BM, Heelan K, Steele JE, Brown GA. Nutrition Education Improves
     Nutrition Knowledge, Not Dietary Habits In Female Collegiate Distance Runners. Med Sci
     Sport Exerc. 49(5), 389. 64th Annual Meeting of the American College of Sports
     Medicine. Denver, CO. May 2017.
6.   Brown GA, Steele JE, Shaw I, Shaw BS. Using Elisa to Enhance the Biochemistry
     Laboratory Experience for Exercise Science Students. Med Sci Sport Exerc. 49(5), 1108.
     64th Annual Meeting of the American College of Sports Medicine. Denver, CO. May 2017.
7.   Brown GA, Shaw BS, and Shaw I. Effects of a 6 Week Conditioning Program on Jumping,
     Sprinting, and Agility Performance In Youth. Med Sci Sport Exerc. 48(5), 3730. 63rd
     Annual Meeting of the American College of Sports Medicine. Boston, MA. June 2016.
8.   Shaw I, Shaw BS, Boshoff VE, Coetzee S, and Brown GA. Kinanthropometric Responses
     To Callisthenic Strength Training In Children. Med Sci Sport Exerc. 48(5), 3221. 63rd
     Annual Meeting of the American College of Sports Medicine. Boston, MA. June 2016.
9.   Shaw BS, Shaw I, Gouveia M, McIntyre S, and Brown GA. Kinanthropometric Responses
     To Moderate-intensity Resistance Training In Postmenopausal Women. Med Sci Sport
     Exerc. 48(5), 2127. 63rd Annual Meeting of the American College of Sports Medicine.
     Boston, MA. June 2016.
10. Bice MR, Cary JD, Brown GA, Adkins M, and Ball JW. The use of mobile applications to
    enhance introductory anatomy & physiology student performance on topic specific in-class
    tests. National Association for Kinesiology in Higher Education National Conference.
    January 8, 2016.
11. Shaw I, Shaw BS, Lawrence KE, Brown GA, and Shariat A. Concurrent Resistance and
    Aerobic Exercise Training Improves Hemodynamics in Normotensive Overweight and
    Obese Individuals. Med Sci Sport Exerc. 47(5), 559. 62nd Annual Meeting of the
    American College of Sports Medicine. San Diego, CA. May 2015.
12. Shaw BS, Shaw I, McCrorie C, Turner S., Schnetler A, and Brown GA. Concurrent
    Resistance and Aerobic Training in the Prevention of Overweight and Obesity in Young
    Adults. Med Sci Sport Exerc. 47(5), 223. 62nd Annual Meeting of the American College
    of Sports Medicine. San Diego, CA. May 2015.
13. Schneekloth B, Shaw I, Shaw BS, and Brown GA. Physical Activity Levels Using Kinect™
    Zumba Fitness versus Zumba Fitness with a Human Instructor. Med Sci Sport Exerc. 46(5),
    326. 61st Annual Meeting of the American College of Sports Medicine. Orlando, FL. June
    2014.
14. Shaw I, Lawrence KE, Shaw BS, and Brown GA. Callisthenic Exercise-related Changes in
    Body Composition in Overweight and Obese Adults. Med Sci Sport Exerc. 46(5), 394.
    61st Annual Meeting of the American College of Sports Medicine. Orlando, FL June 2014.
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 47 of 65
G.A. Brown                               CV                                                   8


15. Shaw BS, Shaw I, Fourie M, Gildenhuys M, and Brown GA. Variances In The Body
    Composition Of Elderly Woman Following Progressive Mat Pilates. Med Sci Sport Exerc.
    46(5), 558. 61st Annual Meeting of the American College of Sports Medicine. Orlando, FL
    June 2014.
16. Brown GA, Shaw I, Shaw BS, and Bice M. Online Quizzes Enhance Introductory Anatomy
    & Physiology Performance on Subsequent Tests, But Not Examinations. Med Sci Sport
    Exerc. 46(5), 1655. 61st Annual Meeting of the American College of Sports Medicine.
    Orlando, FL June 2014.
17. Kahle, A. and Brown, G.A. Electromyography in the Gastrocnemius and Tibialis Anterior,
    and Oxygen Consumption, Ventilation, and Heart Rate During Minimalist versus
    Traditionally Shod Running. 27th National Conference on Undergraduate Research
    (NCUR). La Crosse, Wisconsin USA. April 11-13, 2013
18. Shaw, I., Shaw, B.S., and Brown, G.A. Resistive Breathing Effects on Pulmonary Function,
    Aerobic Capacity and Medication Usage in Adult Asthmatics Med Sci Sports Exerc 45 (5).
    S1602 2013. 60th Annual Meeting of the American College of Sports Medicine,
    Indianapolis, IN USA, May 26-30 3013
19. Shaw, B.S. Gildenhuys, G.A., Fourie, M. Shaw I, and Brown, G.A. Function Changes In
    The Aged Following Pilates Exercise Training. Med Sci Sports Exerc 45 (5). S1566 60th
    Annual Meeting of the American College of Sports Medicine, Indianapolis, IN USA, May
    26-30 2013
20. Brown, G.A., Abbey, B.M., Ray, M.W., Shaw B.S., & Shaw, I. Changes in Plasma Free
    Testosterone and Cortisol Concentrations During Plyometric Depth Jumps. Med Sci Sports
    Exerc 44 (5). S598, 2012. 59th Annual Meeting of the American College of Sports
    Medicine. May 29 - June 2, 2012; San Francisco, California
21. Shaw, I., Fourie, M., Gildenhuys, G.M., Shaw B.S., & Brown, G.A. Group Pilates Program
    and Muscular Strength and Endurance Among Elderly Woman. Med Sci Sports Exerc 44
    (5). S1426. 59th Annual Meeting of the American College of Sports Medicine. May 29 -
    June 2, 2012; San Francisco, California
22. Shaw B.S., Shaw, I., & Brown, G.A. Concurrent Inspiratory-Expiratory and Aerobic
    Training Effects On Respiratory Muscle Strength In Asthmatics. Med Sci Sports Exerc 44
    (5). S2163. 59th Annual Meeting of the American College of Sports Medicine. May 29 -
    June 2, 2012; San Francisco, California
23. Scheer, K., Siebrandt, S., Brown, G.A, Shaw B.S., & Shaw, I. Heart Rate, Oxygen
    Consumption, and Ventilation due to Different Physically Active Video Game Systems.
    Med Sci Sports Exerc 44 (5). S1763. 59th Annual Meeting of the American College of
    Sports Medicine. May 29 - June 2, 2012; San Francisco, California
24. Jarvi M.B., Shaw B.S., Shaw, I., & Brown, G.A. (2012) Paintball Is A Blast, But Is It
    Exercise? Heart Rate and Accelerometry In Boys Playing Paintball. Med Sci Sports Exerc
    44 (5). S3503. 59th Annual Meeting of the American College of Sports Medicine. May 29 -
    June 2, 2012; San Francisco, California
25. Shaw, I., Shaw, B.S., and Brown G.A. Effort-dependent Pulmonary Variable Improvements
    Following A Novel Breathing Retraining Technique In Asthmatics. Med Sci Sports Exerc
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 48 of 65
G.A. Brown                               CV                                                 9


    43 (5). S617, 2011. 58th Annual Meeting of the American College of Sports Medicine. May
    31-June 4, 2011 Denver, Colorado
26. Brown G.A. Shaw, B.S., and Shaw, I. Exercise and a Low Carbohydrate Diet Reduce Body
    Fat but Not PYY and Leptin Concentrations. Med Sci Sports Exerc 43 (5). S4627, 2011.
    58th Annual Meeting of the American College of Sports Medicine. May 31-June 4, 2011
    Denver, Colorado
27. Shaw, B.S., Shaw, I, and Brown G.A. Pulmonary Function Changes In Response To
    Combined Aerobic And Resistance Training In Sedentary Male Smokers. Med Sci Sports
    Exerc 43 (5). S492, 2011. 58th Annual Meeting of the American College of Sports
    Medicine. May 31-June 4, 2011 Denver, Colorado
28. Heiserman, K., Brown G.A., Shaw, I., and Shaw, B.S. Seated Weighted Abdominal
    Exercise Activates the Hip Flexors, But Not Abdominals, More Than Unweighted
    Crunches. A Med Sci Sports Exerc 43 (5). S277, 2011 58th Annual Meeting of the
    American College of Sports Medicine. May 31-June 4, 2011 Denver, Colorado
29. Brown, G.A., Nienhueser, J., Shaw, I., and Shaw, B.S. Energy Drinks Alter Metabolism at
    Rest but not During Submaximal Exercise in College Age Males. Med Sci Sports Exerc.
    42 (5): S1930. 57th Annual Meeting American College of Sports Medicine, June 1-5, 2010.
    Baltimore, MD
30. Shaw, I, Shaw, B.S., and Brown G.A. Abdominal and Chest Wall Compliance in
    Asthmatics: Effects of Different Training Modes. Med Sci Sports Exerc. 42 (5): S1588.
    57th Annual Meeting American College of Sports Medicine, June 1-5, 2010. Baltimore,
    MD.
31. Shaw, B.S., Shaw, I, and Brown G.A. Exercise Effects on Lipoprotein Lipids in the
    Prevention of Cardiovascular Disease in Sedentary Males Smokers. Med Sci Sports Exerc.
    42 (5): S1586. 57th Annual Meeting American College of Sports Medicine, June 1-5, 2010.
    Baltimore, MD.
32. Brown, G.A. Collaborative Research at a Primarily Undergraduate University. Med Sci
    Sports Exerc. 42 (5): S424. 57th Annual Meeting American College of Sports Medicine,
    June 1-5, 2010. Baltimore, MD.
33. Nienhueser, J., Brown, G.A., Effects of Energy Drinks on Resting and Submaximal
    Metabolism in College Age Males. NCUR 24 (24th National Conference on Undergraduate
    Research). Missoula, MT. April 15-17, 2010
34. Brown, G.A., N. Dickmeyer, A. Glidden, C. Smith, M. Beckman, B. Malicky, B.S. Shaw
    and I. Shaw. Relationship of Regional Adipose Tissue Distribution to Fasting Plasma PYY
    Concentrations in College Aged Females. 56th Annual Meeting American College of
    Sports Medicine, May 27-30, 2009. Seattle, WA. Med Sci Sports Exerc. 41 (5): S1333
35. Shaw, B.S., I. Shaw, and G.A. Brown. Contrasting Effects Of Exercise On Total And Intra-
    abdominal Visceral Fat. 56th Annual Meeting American College of Sports Medicine, May
    27-30, 2009. Seattle, WA. Med Sci Sports Exerc. 41 (5): S1718
36. Shaw, I., B.S. Shaw, and G.A. Brown. Role of Endurance and Inspiratory Resistive
    Diaphragmatic Breathing Training In Improving Asthmatic Symptomology. 56th Annual
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 49 of 65
G.A. Brown                              CV                                               10


    Meeting American College of Sports Medicine, May 27-30, 2009.   Seattle, WA. Med Sci
    Sports Exerc. 41 (5): S2713
37. McWha, J., S. Horst, G.A. Brown, B.S. Shaw, and I. Shaw. Energy Cost of Physically
    Active Video Gaming Against a Human or Computer Opponent. 56th Annual Meeting
    American College of Sports Medicine, May 27-30, 2009. Seattle, WA. Med Sci Sports
    Exerc. 41 (5): S3069
38. Horst, S., J. McWha, G.A. Brown, B.S. Shaw, and I. Shaw. Salivary Cortisol and Blood
    Lactate Responses to Physically Active Video Gaming in Young Adults. 56th Annual
    Meeting American College of Sports Medicine, May 27-30, 2009. Seattle, WA. Med Sci
    Sports Exerc. 41 (5): S3070
39. Glidden A., M. Beckman, B. Malciky, C. Smith, and G.A. Brown. Peptide YY Levels in
    Young Women: Correlations with Dietary Macronutrient Intake and Blood Glucose Levels.
    55th Annual Meeting American College of Sports Medicine, May 28-31, 2008.
    Indianapolis, IN. Med Sci Sports Exerc. 40 (5): S741
40. Smith C., Glidden A. M. Beckman, B. Malciky, and G.A. Brown. Peptide YY Levels in
    Young Women: Correlations with Aerobic Fitness & Resting Metabolic Rate. 55th Annual
    Meeting American College of Sports Medicine, May 28-31, 2008. Indianapolis, IN. Med
    Sci Sports Exerc. 40 (5): S742
41. Brown, G.A. M. Holoubeck, B. Nylander, N. Watanabe, P. Janulewicz, M. Costello, K.A.
    Heelan, and B. Abbey. Energy Costs of Physically Active Video Gaming in Children: Wii
    Boxing, Wii tennis, and Dance Dance Revolution. 55th Annual Meeting American College
    of Sports Medicine, May 28-31, 2008. Indianapolis, IN. Med Sci Sports Exerc. 40 (5):
    S2243
42. McFarland, S.P. and G.A. Brown. One Session of Brisk Walking Does Not Alter Blood
    Glucose Homeostasis In Overweight Young Men. 53rd annual meeting of the American
    College of Sports Medicine, Denver, CO. Med Sci Sports Exerc 38: S205, 2006
43. Stahlnecker IV, A.C. and G.A. Brown Acute Effects of a Weight Loss Supplement on
    Resting Metabolic Rate and Anaerobic Exercise Performance. 53rd annual meeting of the
    American College of Sports Medicine, Denver, CO. Med Sci Sports Exerc 38: S403, 2006
44. Brown, G.A. and A. Swendener. Effects of Exercise and a Low Carbohydrate Diet on
    Serum PYY Concentrations 53rd annual meeting of the American College of Sports
    Medicine, Denver, CO.. Med Sci Sports Exerc 38: s461, 2006
45. Swendener, A.M. and G.A. Brown. Effects of Exercise Combined with a Low
    Carbohydrate Diet on Health. 53rd annual meeting of the American College of Sports
    Medicine, Denver, CO. Med Sci Sports Exerc 38: s460, 2006
46. Swendener, A.M. and G.A. Brown. Effects Of Exercise Combined With A Low
    Carbohydrate Diet On Health. NCUR® 20, 2006
47. Stahlnecker IV, A.C. and G.A. Brown. Acute Effects Of A Weight Loss Supplement On
    Resting Metabolic Rate And Anaerobic Exercise. NCUR® 20, 2006
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 50 of 65
G.A. Brown                                CV                                                   11


48. Eck, L. M. and G.A. Brown. Preliminary Analysis of Physical Fitness Levels in
    Kinesiology Students. Southern Regional Undergraduate Honors Conference. March 31,
    2005.
49. Brown, G.A., J.N. Drouin, and D. MacKenzie. Resistance Exercise Does Not Change The
    Hormonal Response To Sublingual Androstenediol. 52nd Annual Meeting of the American
    College of Sports Medicine, June 1-4, 2005, Nashville, TN. Med Sci Sports Exerc 37(5):
    S40, 2005
50. Brown, G.A., M.P Rebok, M.L. Scott, M.K. Colaluca, and J Harris III. Economy of
    Jogging Stroller Use During Running. 51st Annual Meeting of the American College of
    Sports Medicine, June 2-5, 2004, Indianapolis, IN. Med Sci Sports Exerc 36(5): S1714,
    2004
51. M.P. Rebok, M.L. Scott, J. Harris III, M.K. Colaluca, and G.A. Brown. Economy of
    Jogging Stroller use During Running. Georgia Southern University Legislative Wild Game
    Supper, 2004.
52. M.P. Rebok, M.L. Scott, J. Harris III, M.K. Colaluca, and G.A. Brown. Energy cost of
    jogging stroller use during running. Annual Meeting of the Southeastern Chapter of the
    American College of Sports Medicine, 2004.
53. Brown, G.A., Effect of 8 weeks androstenedione supplementation and weight training on
    glucose tolerance and isokinetic strength. Annual Meeting of the Southeastern Chapter of
    the American College of Sports Medicine, 2004.
54. Brown, G.A., Vukovich, M.D., Kohut, M.L., Franke, W.D., Jackson, D.A., King, D.S., and
    Bowers, L.D. Urinary excretion of steroid metabolites following chronic androstenedione
    ingestion. 50th Annual Meeting of the American College of Sports Medicine, May 27-31
    2003, San Francisco, CA. Med Sci Sports Exerc 35(5): S1835
55. Brown, G.A., E.R. Martini, B.S. Roberts, M.D. Vukovich, and D.S. King. Effects of
    Sublingual androstenediol-cyclodextrin on serum sex hormones in young men. 48th Annual
    Meeting American College of Sports Medicine, May 30 – June 2, 2001. Baltimore, MD.
    Med Sci Sports Exerc. 33(5): S1650
56. Kohut, M.L., J.R. Thompson, J. Campbell, G.A. Brown, and D.S. King. Ingestion of a
    dietary supplement containing androstenedione and dehydroepiandrosterone (DHEA) has a
    minimal effect on immune response. International Society of Exercise and Immunology, 3rd
    Annual Convention May 29-30, 2001. Baltimore, MD. Med. Sci. Sports Exerc. 33(5):
    SISEI12
57. Brown, G.A., E.R. Martini, B.S. Roberts, and D.S. King. Effects of Sublingual
    androstenediol-cyclodextrin on serum sex hormones in young men. Iowa State University
    Educational Research Exchange, March 24, 2001. Ames, IA.
58. Martini, E.R., G.A. Brown, M.D. Vukovich, M.L. Kohut, W.D. Franke, D.A. Jackson, and
    D.S. King. Effects of androstenedione-herbal supplementation on serum sex hormone
    concentrations in 30-59 year old men. Iowa State University Educational Research
    Exchange, March 24, 2001. Ames, IA.
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 51 of 65
G.A. Brown                                 CV                                                  12


59. King, D.S., G.A. Brown, M.D. Vukovich, M.L. Kohut, W.D. Franke, and D.A. Jackson.
    Effects of Chronic Oral Androstenedione Intake in 30-58 year Old Men. 11th International
    Conference on the Biochemistry of Exercise. June 4-7, 2000. Little Rock, Arkansas
60. Brown, G.A., M.L. Kohut, W.D. Franke, D. Jackson, M.D. Vukovich, and D.S. King.
    Serum Hormonal and Lipid Responses to Androgenic supplementation in 30 –59 year old
    men. 47TH Annual Meeting American College of Sports Medicine, May 31-June 3, 2000.
    Indianapolis, IN. Med Sci Sports Exerc. 32(5): S486
61. Brown, G.A., T.A. Reifenrath, N.L. Uhl, R.L. Sharp, and D.S. King. Oral anabolic-
    androgenic supplements during resistance training: Effects on glucose tolerance, insulin
    action, and blood lipids. 1999 Annual Meeting American College of Sports Medicine,
    Seattle, WA. Med Sci Sports Exerc. 31(5): S1293
62. Reifenrath, T.A., R.L. Sharp, G.A. Brown, N.L. Uhl, and D.S. King. Oral anabolic-
    androgenic supplements during resistance training: Effects on body composition and muscle
    strength. 1999 Annual Meeting American College of Sports Medicine, Seattle, WA. Med
    Sci Sports Exerc. 31(5): S1292
63. King, D.S., R.L. Sharp, G.A. Brown, T.A. Reifenrath, and N.L. Uhl. Oral anabolic-
    androgenic supplements during resistance training: Effects on serum testosterone and
    estrogen concentrations. 1999 Annual Meeting American College of Sports Medicine,
    Seattle, WA. Med Sci Sports Exerc. 31(5): S1291
64. Parsons, K.A., R.L. Sharp, G.A. Brown, T.A. Reifenrath, N.L. Uhl, and D.S. King. Acute
    effects of oral anabolic-androgenic supplements on blood androgen and estrogen levels in
    man. 1999 Annual Meeting American College of Sports Medicine, Seattle, WA. Med Sci
    Sports Exerc. 31(5): S1290
Book Chapters
Brown, G.A. Chapters on Androstenedione and DHEA. In: Nutritional Supplements in Sport,
Exercise and Health an A-Z Guide. edited by Linda M. Castell, Samantha J. Stear, Louise M.
Burke. Routledge 2015.
Brown, G.A. Evaluating a Nutritional Supplement with SOAP Notes to Develop Critical
Thinking Skills. In: Teaching Critical Thinking and Clinical Reasoning in the Health Sciences,
edited by Facione NC and Facione PA. Millbrae, CA: California Academic Press 2008
Non Refereed Publications
Brown, G.A. and King, D.S. Sport Dietary Supplement Update on DHEA supplementation.
Human Kinetics Publishers, Inc. October, 2000.
Brown, G.A. Getting in Shape for Paintball in the Winter. Paintball Sports International,
January, 1999
Invited Presentations
Brown G.A. Collaborative experiences with researchers in South Africa. Africa Summit 2019
(March 28, 2019). Presented by the University of Nebraska and the University of Nebraska
Medical Center.
Peer Reviewer for the Following Journals
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 52 of 65
G.A. Brown                                  CV                                             13


Advances in Physiology Education. http://www.the-aps.org/publications/advan/
African Journal For Physical, Health Education, Recreation and Dance (AJPHERD). ISSN:
1117-4315 http://www.ajol.info/journal_index.php?jid=153
Anatomical Sciences Education. http://www.asejournal.com
Asian Journal of Sports Medicine. http://asjsm.tums.ac.ir/index.php/asjsm
CardioVascular Journal of Africa. http://www.cvjsa.co.za/
Complementary Therapies in Medicine. http://ees.elsevier.com/ctim/
European Journal of Sport Science. http://www.tandf.co.uk/journals/titles/17461391.asp
Games for Health Journal. http://www.liebertpub.com/overview/games-for-health-journal/588/
Global Journal of Health and Physical Education Pedagogy. http://js.sagamorepub.com/gjhpep
Interactive Learning Environments. https://www.tandfonline.com/toc/nile20/current
International Journal of Exercise Science. http://digitalcommons.wku.edu/ijes/
Journal of Sports Sciences. http://www.tandf.co.uk/journals/titles/02640414.html
Journal of Strength and Conditioning Research. http://journals.lww.com/nsca-
jscr/pages/default.aspx
Lung. http://www.springer.com/medicine/internal/journal/408
Pediatrics. http://pediatrics.aappublications.org/
Scandinavian Journal of Medicine and Science in Sports.
http://www.blackwellpublishing.com/journal.asp?ref=0905-7188
South African Journal of Diabetes and Vascular Disease http://www.diabetesjournal.co.za/
The American Journal of Physiology - Endocrinology and Metabolism.
http://ajpendo.physiology.org/
The American Journal of Physiology - Heart and Circulatory Physiology.
http://ajpheart.physiology.org/
The American Journal of Physiology - Regulatory, Integrative and Comparative Physiology.
http://ajpregu.physiology.org/
The International Journal of Sport Nutrition & Exercise Metabolism.
http://www.humankinetics.com/IJSNEM/journalAbout.cfm
The Journal of Sports Science and Medicine (JSSM) http://www.jssm.org/
The International Journal of Nutrition and Metabolism ww.academicjournals.org/IJNAM
The Open Sports Sciences Journal. http://benthamscience.com/open/tossj/index.htm
The Journal of Applied Physiology. http://jap.physiology.org/
African Health Sciences. http://www.ajol.info/index.php/ahs
Menopause. http://journals.lww.com/menopausejournal/pages/default.aspx
Membership in Professional Organizations
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 53 of 65
G.A. Brown                               CV                                               14


American College of Sports Medicine
American Physiological Society
National Strength and Conditioning Association
Graduate Student Advisement/Mentoring
Kourtney Woracek. MAEd Thesis Committee. in progress
Marissa Bongers. MAEd Thesis Committee Director. Dietary Habits and Nutrition Knowledge
in Female Collegiate Distance Runners. Degree Awarded Spring 2016.
Justin Thiel. MAEd Advisor. Degree Awarded Spring 2016.
Mitchell Sasek. MAEd Advisor. Degree Awarded Summer 2015
Chad Keller. MAEd Advisor. Degree Awarded Summer 2014
Faron Klingehoffer. MAEd Advisor. Degree Awarded Summer 2014
Joe Scharfenkamp. MAEd Internship Advisor. Degree Awarded Summer 2014
Andrew Hudson. MAEd Thesis Committee. Thesis Title. valuation of Weight Loss in Parents
Participating in a Pediatric Obesity Treatment Intervention Degree Awarded Fall 2012
Megan Adkins. Doctoral Dissertation Committee. An Examination of Changes in Sedentary
Time with the Integration of Technology for Children Participating in a Morning Fitness
Program. Degree Awarded Summer 2011
Christopher Campbell. MAEd Advisor. Degree Awarded Spring 2011
Logan Brodine. MAEd Advisor. Degree Awarded Spring 2010
Megan Costello. MAEd Thesis Committee. Changes in the Prevalence of at risk of overweight
or overweight in children. Degree Awarded Spring 2009
Pamela Janulewciz, MAEd Thesis Committee. Effects of Exercise Balls as Chair Replacements
in a Fourth Grade Classroom. Degree Awarded Spring 2008
Melissa Shelden. MAEd Advisor.
Michael Bell. MAEd Advisor.
Karen DeDonder. MAEd Thesis Committee. Confidence Levels of Certified Athletic Trainers
Regarding Female Athlete Triad Syndrome. Degree Awarded Spring 2008
Benjamin Nylander. MAEd Comprehensive Project Director. Degree Awarded Summer 2007
Eme Ferro. MAEd advisor. Degree Awarded Summer 2007
Julie McAlpin. MAEd Thesis Committee. Children Escorted to School; effect on Parental
Physical Activity Degree awarded fall 2006
Michael Ray. MAEd Comprehensive Project Director. Degree Awarded Summer 2006
Seth McFarland. MAEd Thesis Committee Director. The Effects of Exercise Duration on
Glucose Tolerance and Insulin Sensitivity in Mildly Overweight Men. Degree Awarded
Summer 2005
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 54 of 65
G.A. Brown                                CV                                                  15


Drew McKenzie. MS Academic Advisor. Degree Awarded Spring 2005
Matthew Luckie. MS Academic Advisor. Degree Awarded Spring 2005
Todd Lane. MS Academic Advisor
Leilani Lowery. MS Internship committee, Degree Awarded Spring 2003
Johnna Ware. MS Internship committee, Degree Awarded Spring 2003
David Bass. MS Internship committee, Degree Awarded Spring 2003
Crystal Smith. MS Internship committee, Degree Awarded Summer 2003
Undergraduate Student Research Mentoring
Cassidy Johnson. Project to be determined. Undergraduate Research Fellowship (Fall 2019 -)
Taylor Wilson. A comparison of High Intensity Interval Exercise on a bicycle ergometer to a
treadmill on Resting Metabolic Rate the next day. Undergraduate Research Fellowship (Fall
2018 -)
Dakota Waddell. The effect of yoga versus mindful meditation on stress in physically active and
non-physically active female college-aged students Undergraduate Research Fellowship (Fall
2018 -)
Dakota Waddell. A case study of the effects of the osteostrong program on bone mineral density
and lean body mass in a paraplegic male. Undergraduate Research Fellowship (Fall 2017 –
Spring 2018)
Andrew Fields. The effects of retraining running cadence on oxygen consumption in
experienced runners. Undergraduate Research Fellowship. (Fall 2017 – Spring 2019)
Logan Engel. The effects of Tart Cherry Juice on Delayed Onset Muscle Soreness following
Eccentric Exercise. Undergraduate Research Fellowship. Fall 2017 -
Stephanie Paulsen. Comparing the effects of coffee to a pre-workout drink on cardiovascular
drift. Summer Student Research Program. University of Nebraska Kearney. Summer 2017.
Stephanie Paulsen. Comparing the effects of coffee to a pre-workout drink on resting and
exercise metabolic rate. Undergraduate Research Fellowship. Spring 2017 - .
Rachael Ernest. Comparing the effects of coffee to a pre-workout drink on resting and exercise
metabolic rate. Undergraduate Research Fellowship. Fall 2016 - Spring 2017.
Aleesha Olena. Evaluating the role of body composition on abdominal muscle definition.
Undergraduate Research Fellowship. University of Nebraska Kearney. Fall 2016 - Spring 2017.
Marco Escalera. Evaluating the role of body composition on abdominal muscle definition.
Undergraduate Research Fellowship. University of Nebraska Kearney. Fall 2015 - Spring 2017.
Trevor Schramm. Effects of “pre-workout’ drinks on 400 m sprint performance and salivary
cortisol concentrations. Undergraduate Research Fellowship. University of Nebraska Kearney.
Spring 2016.
Taylor Turek. Evaluating the role of body composition on abdominal muscle definition.
Undergraduate Research Fellowship. University of Nebraska Kearney. Fall 2015 - Spring 2016.
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 55 of 65
G.A. Brown                                CV                                                  16


Brian Szekely. Effects of “pre-workout” drinks on Wingate test performance and blood lactate
concentrations. Undergraduate Research Fellowship. University of Nebraska Kearney. Fall
2014 - Spring 2016.
Brianna Jackson. Effects of “pre-workout’ drinks on 400 m sprint performance and salivary
cortisol concentrations. Undergraduate Research Fellowship. University of Nebraska Kearney.
Fall 2014 – Fall 2015.
Ashley Pearson. Changes in resting metabolic rate over a semester in undergraduate students.
Undergraduate Research Fellowship. University of Nebraska Kearney. Fall 2013 - Spring 2015.
Tricia Young. Changes in resting metabolic rate over a semester in undergraduate students.
Undergraduate Research Fellowship. University of Nebraska Kearney. Fall 2013 - Spring 2014.
Gavin Schneider. Effects of “pre-workout” drinks on resistance training performance.
Undergraduate Research Fellowship. University of Nebraska Kearney. Fall 2013 - Spring 2014.
Bridgette Schneekloth. Physical Activity while engaging in a Zumba dance class or Microsoft
Kinect Zumba. Summer Student Research Program. University of Nebraska Kearney. Summer
2013.
Bridgette Schneekloth. Physical Activity while engaging in Microsoft Kinect Track & Field
running vs. free running on an indoor track. Undergraduate Research Fellowship. University of
Nebraska Kearney. Fall 2012 - Spring 2014.
Adam Kahle. Evaluating changes in running mechanics with “barefoot” footwear. Summer
Student Research Program. University of Nebraska Kearney. Summer 2012
Michelle Jarvi. Quantifying paintball as a form of physical activity in Boys. Undergraduate
Research Fellowship. University of Nebraska Kearney. Fall 2011 - Spring 2012.
Benjamin Lentz, Krista Scheer, & Sarah Siebrandt. Wii, Kinect, and Move for Physical
Activity: Analysis of Energy Expenditure, Heart Rate, and Ventilation. Undergraduate Research
Fellowship. University of Nebraska Kearney. Fall 2010 - Spring 2012.
Katlyn Heiserman. Comparison of EMG activity in the rectus abdominis and rectus femoris
during supine un-weighted abdominal crunch exercise and a seated abdominal crunch exercise
weight machine. Summer Student Research Program. University of Nebraska Kearney.
Summer 2010
Janae Nienhueser. Effects of Energy drink on resting and submaximal exercise metabolism in
college age men. Summer Student Research Program. University of Nebraska Kearney.
Summer 2009
Jessica McWha. Metabolic changes while playing active video gaming against a human and
computer opponent. Summer Student Research Program and Undergraduate Research
Fellowship. University of Nebraska Kearney. Summer 2008 – Spring 2009
Sarah Horst. Changes in blood lactate and salivary cortisol concentrations while “exergaming”
against a human or computer opponent. Summer Student Research Program. University of
Nebraska Kearney. Summer 2008
Craig Carstensen. Differences in the Physiological Response to Treadmill versus Freely Paced
Walking. Summer Student Research Program. University of Nebraska Kearney. Summer 2006
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 56 of 65
G.A. Brown                                 CV                                                   17


Alvah Stahlnecker Acute effects of a weight loss supplement on resting metabolic rate and
anaerobic exercise performance. Summer Student Research Program. University of Nebraska
Kearney. Summer 2005
Allison Swendener. Effects of exercise combined with a low carbohydrate diet on health.
Summer Student Research Program. University of Nebraska Kearney. Summer 2005
Kamilah Whipple. A measurement of the physical activity and fitness of undergraduate Georgia
Southern University students. Ronald E. McNair Post-Baccalaureate Achievement Program.
Georgia Southern University. Summer 2004.
Lindsey Eck. Preliminary Analysis of Physical Fitness Levels in Kinesiology Students.
Independent undergraduate research project. Georgia Southern University. Summer 2004.
Description of Graduate Courses Taught
PE 870: Advanced Exercise Physiology Course presumes a student has had a basic course in
exercise physiology. The content of cardiorespiratory fitness, body composition, muscular
strength/flexibility, body fluids and metabolism is presented beyond the introductory level.
(University of Nebraska at Kearney)
PE 866P: Nutrition for Health and Sport. (Dual listed/taught with PE 469) Metabolism and
metabolic regulation, the influence of dietary practices on health and human performance, and
mechanisms and consequences of weight loss and gain.. (University of Nebraska Kearney)
PE 861P: Physiology of Exercise. (Dual listed/taught with PE 461) Physiological processes of
body as pertain to physical activity. How trained and untrained individuals differ, and
importance of training. (University of Nebraska at Kearney)
TE 800: Education Research. This introductory web-based course in educational research
focuses on evaluating and interpreting educational research and applying its findings to
educational practice. (University of Nebraska at Kearney)
KINS 7230: Exercise Physiology. Focuses on the study of the effects of exercise on the
physiological functions of the human organism with emphasis on theoretical orientations.
(Georgia Southern University)
KINS 7231: Laboratory Techniques in Exercise Physiology. Acquaints the student with the
use of typical laboratory equipment used in exercise physiology. (Georgia Southern University)
KINS 7238: Human Performance and Nutrition. Examines the interaction between nutrition
and physical activity, including exercise and athletic performance. (Georgia Southern University)
KINS 7431: Applied Sport Physiology. Focuses on the study of exercise physiology
principles applied to developing training and conditioning programs for enhancing health related
fitness and performance (Georgia Southern University)
KINS 7899: Directed Independent Study. Provides the student with an opportunity to
investigate an area of interest under the direction of faculty mentor (Georgia Southern
University)
EXSP 551: Advanced Exercise Physiology 2. Analysis of factors affecting work capacity and
performance. Human energy metabolism concepts and measurement. (Iowa State University)
       Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 57 of 65
G.A. Brown                                 CV                                                    18


Description of Undergraduate Courses Taught
PE 498: Special Topics. (University of Nebraska at Kearney)
PE 475: Research Methods in Exercise Science. This course is designed to introduce
advanced undergraduate students to the processes of research in the field of Exercise Science
including the processes of finding, reading and understanding Exercise Science research; data
collection; data analysis; and data interpretation. (University of Nebraska at Kearney)
PE 469: Sports Nutrition. Metabolism and metabolic regulation, the influence of dietary
practices on human performance. (University of Nebraska at Kearney)
PE 461: Physiology of Exercise. Physiological processes of body as pertain to physical
activity. How trained and untrained individuals differ, and importance of training. (University of
Nebraska at Kearney)
PE 388: General Studies Capstone - The Living Dead in Fact & Fiction. The Living Dead,
such as Zombies and Vampires, are pervasive in fictional literature, television, and movies.
During this course, novels, television episodes, and movies will be used to identify disease
symptoms displayed by the living dead, and these symptoms will then be evaluated regarding
what type of medical condition might cause the symptoms.
PE 310: Introduction to Exercise Physiology. Provides a foundation of scientific basis for
understanding the body's anatomical structures and physiologic responses to acute exercise, as
well as its adaptations to chronic exercise. (University of Nebraska at Kearney)
PE 107. This course is designed to introduce students to the field of Exercise Science as an area
of academic study and as a professional career. Students majoring in Exercise Science should
take this course in their first year. (University of Nebraska at Kearney)
KINS 4231: Fitness Evaluation and Exercise Prescription. Provides the student with an in-
depth study of fitness appraisal and exercise prescription and the development, interpretation,
implementation and management of fitness programs (with laboratory). (Georgia Southern
University)
KINS 3133: Physiological Aspects of Exercise. Provides an in-depth perspective of
physiological and biochemical responses of the human body when subjected to exercise (with
laboratory). (Georgia Southern University)
GSU 1210: University Orientation 1. Designed to help first year students understand the
purpose of a college education, learn about college requirements, explore values and interests,
learn to make decisions and realistic choices, explore career objectives and programs of study,
and establish supportive relationships with faculty and staff. Required of all new students during
their first semester. (Georgia Southern University)
EX SP 462: Medical Aspect of Exercise. The role of exercise in preventive medicine. Impact
of exercise on various diseases, and the effect of various medical conditions on the ability to
participate in vigorous exercise and competitive sports. Principles of exercise testing and
prescription for individuals with these conditions. Environmental and nutritional aspects of
exercise. (Iowa State University)
       Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 58 of 65
G.A. Brown                                  CV                                                   19


EX SP 458: Principles of Exercise Testing and Prescription. Physiological principles of
physical fitness; design and administration of fitness programs; testing, evaluation, and
prescription; cardiac risk factor modification. (Iowa State University)
EX SP 455 (Renumbered as EX SP 358 for Fall 2001). Physiology of Exercise. Physiological
basis of human performance; effects of physical activity on body functions (with laboratory).
(Iowa State University)
EX SP 355: Biomechanics (Laboratory). Mechanical basis of human performance;
application of mechanical principles to exercise, sport and other physical activities. (Iowa State
University)
EX SP 258: Physical Fitness and Conditioning. Development of personal fitness using a
variety of conditioning and exercise techniques such as aerobics, weight training, and aquatic
fitness. Introduction to acute and chronic responses to exercise, and the role of exercise in health
promotion and weight management. (Iowa State University)
EX SP 236: Fundamentals of Archery, Badminton, Bowling (Archery Segment). (Iowa State
University)
EX SP 119: Archery 1. (Iowa State University)
EX SP 220: Physical Fitness and Conditioning. Development of personal fitness using a
variety of conditioning and exercise techniques such as aerobics, weight training, and aquatic
fitness. Introduction to acute and chronic responses to exercise, and the role of exercise in health
promotion and weight management. (Des Moines Area Community College)
PE 157: Introduction to Athletic training. Introduction to methods of prevention and
immediate care of athletic injuries. Basic information concerning health supervision of athletes,
and some basic wrapping and strapping techniques for common injuries. (Des Moines Area
Community College)
PE 144: Introduction to Physical Education. History and development of physical education
as an academic discipline. Principles and current practices of teaching physical education. (Des
Moines Area Community College)
PHYSL 130: Human Physiology. Principles of the regulation and maintenance of human
physiology. (Utah State University; Volunteer Undergraduate TA)
PHYSL 103 Human Anatomy. Introduction to the structure and location of bones, muscles,
and organs in the human body. (Utah State University; Volunteer Undergraduate TA)
Service
Service to the Profession
Associate Editor, Asian Journal of Sports Medicine (2019-).
Director, North American Chapter, International Physical Activity Projects (IPAP) (2009-)
Fellow, American College of Sports Medicine (2008-_)
National Research Foundation (South Africa) peer evaluator for grant applicants
National Research Foundation (South Africa) evaluator of applications for funding in Thuthuka
Programme
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 59 of 65
G.A. Brown                                   CV                                              20


External Evaluator for Master’s Theses and Doctoral Dissertations, University of Johannesburg,
Johannesburg South Africa.
Grant proposal reviewer for NASPE/ING Run for Something Better School Awards Program.
Session Chair. Special Event. Undergraduate Research Experiences in Exercise Science. ACSM
Annual Meeting, 2010
Session Chair. 2nd Annual Education Research Exchange. Iowa State University Education
Research Exchange, 2001
Current Service at the University of Nebraska at Kearney
University Wide
Faculty Senate Parliamentarian (April 2019 – April 2022)
Faculty Senate Oversight Committee Chair (April 2019 – April 2022)
Faculty Senate Executive Committee (April 2019 – April 2022)
Faculty Senate, At Large representative (Fall 2018-)
University Student Conduct Appeals Board (Fall 2019 - May 2020)
General Studies Council (fall 2013-)
University Safety Committee (Fall 2018 - )
University Student Travel Policy Committee (Fall 2019-)
University Retention Council (Fall 2019 - )
External Evaluator, Promotion Committee, Department of Social Work & Criminal Justice (Fall
2019-)
College of Education Dean Search Committee Member (Fall 2019 - )
College of Education
College of Education Promotion and Tenure Committee, Chair (Fall 2012 – present) Member
(fall 2008 – spring 2012)
Department of Kinesiology and Sport Sciences
Kinesiology Lecturer Search Committee Member (Fall 2019 - )
Nebraska Kids Fitness and Nutrition Day, volunteer educator and student coordinator. (fall 2005-
present)
Academic Advisor for Undergraduate exercise Science Students (Fall 2005 - present)
Previous Service at the University of Nebraska at Kearney
Recreation Faculty Search Committee Member (Spring 2019)
University Student Conduct Board (Fall 2016- May 2017, Fall 2018 – May 2019)
Faculty Senate Athletic Committee (Fall 2018-May 2019)
External Evaluator, Promotion & Tenure, Department of Social Work & Criminal Justice (Fall
2018)
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 60 of 65
G.A. Brown                                CV                                                   21


External Evaluator, Faculty Annual Performance Reviews, Department of Social Work &
Criminal Justice (Spring 2018)
University Graduate Council. (Fall 2014 – spring 2017)
University Graduate Council Standing Committee I: Policy & Planning Committee (fall 2014 –
spring 2017)
Faculty Senate (April 2012- April 2016)
Faculty Senate Executive Council, (April 2014 – April 2016)
Faculty Senate representative to the Oversight Committee (September 2014 – April 2016)
Faculty Senate representative to the Grievance Committee (September 2014 – April 2016)
Faculty Senate representative to the Professional Conduct committee (September 2013 - April
2016)
Youth Agility Speed & Quickness program director (2011-2015)
Faculty Senate ad-hoc committee on best practices in peer evaluation (2013-2014)
Director of General Studies search committee, committee member (2013-2014)
Director of the Office of Sponsored Programs search committee member (2012-2013; 2013-
2014)
College peer mentor for implementing Critical Thinking in the classroom (2013-2014)
Chair, Ad-hoc committee for the evaluation of a new Student Evaluation of Instruction survey
(2012-2014 academic years)
Ad-hoc committee to enhance communication effectiveness within department faculty and staff
(2013-2014)
Exercise Science faculty search (2012-2013)
Undergraduate Research and Creative Activity program review team (2011-2012)
Institutional Review Board for the protection of Human Research Subjects. (Service period 2006
- 2011)
Undergraduate Research Committee (Service fall 2008 – spring 2011)
University Graduate Council. (Service period 2006 - 2010)
Homecoming Hustle (HPERLS Fun Run) Race Director and Coordinator (Service period
beginning Fall 2007 – fall 2009)
Ad-hoc Committee on Enhancing Enrollment and Course Offerings in PE 110 Dept. of HPERLS
(Service period beginning fall 2006)
Graduate Council Standing Committee 1: Policy and Planning Committee. (Service period
beginning fall 2006; Chair in 2007 – 2008 and 2009-2010)
General Studies Roundtable 2 (spring 2006-spring 2007)
Academic Affairs Committee on Teaching Continuity (Service period beginning fall 2006)
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 61 of 65
G.A. Brown                                CV                                                 22


Health Science Program Assistant Director Search Committee, University of Nebraska at
Kearney. (Service period summer 2006)
Graduate Program Chair, HPERLS Department, University of Nebraska at Kearney (Service
period beginning summer 2006 - 2010)
Graduate Dean Search Committee. University of Nebraska at Kearney (Service period 2005 –
2006 academic year)
Assistant HPERLS Department Graduate Coordinator. (Service period 2005 – 2006 academic
year)
University of Nebraska at Kearney Centennial Run committee. (Service period fall 2005)
Senior College of Central Nebraska, Fit after 50 course coordinator. (Service period 2005 – 2006
academic year)
Health Science Program Assistant Advisor Search Committee. (Service period summer 2005)
HPERLS Furniture Committee (Service period spring 2005)
Academic Advisor for Undergraduate exercise Science Students (Service period Beginning Fall
2005 academic year; ongoing)
Other Prior University Service
Institutional Review Board, Georgia Southern University (2003- 2004)
GSU Exercise Science undergraduate student advisor (2002 – 2004)
GSU Jiann-Ping Hsu School of Public Health extramural funding task force (2003-2004)
GSU Jiann-Ping Hsu School of Public Health Curriculum Committee (2003-2004)
GSU Jiann-Ping Hsu School of Public Health Assistant Graduate program director (2003-2004)
GSU Jiann-Ping Hsu School of Public Health Laboratory Director’s Committee (2002-2004)
GSU Jiann-Ping Hsu School of Public Health Exercise Science Graduate program coordinator
(2003-2004)
GSU Recreation and Athletic Center advisor to the personal training program (2003-2004)
Institutional Biosafety Committee, Georgia Southern University (2003-2004)
Kinesiology Cluster Area, Georgia Southern University, Jiann-Ping Hsu School of Public Health
(2002-2004)
Biostatistics Faculty Search Committee. Georgia Southern University, Jiann-Ping Hsu School of
Public Health (2002-2003, 2003-2004)
Computer Advisory Committee, Iowa State University, University-Wide, College of Education,
and Dept. of Health and Human Performance (2000-2002)
Computer Fee Allocation Committee, Iowa State University (2000-2001)
Dept. of Health and Human Performance Graduate Student Association (Founding Officer and
1st President; 2001-2002)
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 62 of 65
G.A. Brown                                CV                                                 23


Sport Management Faculty Search Committee, Iowa State University Dept. of Health and
Human Performance (2001-2002)
Previous Community Involvement
Race Director, Central Nebraska Susan G. Komen Race for the Cure (2011, 2012, 2013 events)
Webelos Den Leader, Boy Scouts of America Pack 132, Kearney, NE. Chartered to the Church
of Jesus Christ of Latter Day Saints
Scoutmaster, Boy Scouts of America Troop 132, Kearney, NE. Chartered to the Church of Jesus
Christ of Latter Day Saints
Tiger Den Coach, Boy Scouts of America Pack 135, Kearney, NE. Chartered to Faith United
Methodist Church.
Personal Fitness Merit Badge Counselor. Boy Scouts of America, Overland Trails Council
Covered wagon District.
Certifications
American College of Sports Medicine: ACSM Certified Exercise Physiologist (05/21/1998 -
12/31/2021)
USA Track and Field: Level One Coach
American Red Cross: Community First Aid and CPR
Funding
Research Funding
Brown GA, Bice MR, Abbey BM. Shaw I, Shaw BS. Effects of aerobic exercise, resistance
exercise, and combined aerobic & resistance exercise on food choices and endocrine signals of
satiety in middle aged adults. Submitted 6/26/2017 to National Institutes of Health [PA16-200] -
Academic Research Enhancement Award (Parent R15) (Application #1R15DK117436-01).
Total Amount Requested: $367,708. (Resubmission of revised proposal; Pending Review.)
Brown GA, Bice MR, Abbey BM. Shaw I, Shaw BS. Effects of aerobic exercise, resistance
exercise, and combined aerobic & resistance exercise on food choices and endocrine signals of
satiety in middle aged adults. Submitted 6/26/2017 to National Institutes of Health [PA16-200] -
Academic Research Enhancement Award (Parent R15) (Application #1R15DK117436-01).
Total Amount Requested: $351,708. Pending Review.
Brown GA, Bice MR, Adkins MM, Hollman A, Bickford S, Bickford N, Ranglack D. HEAT it
up (Health, Exercise, Aquaponics, Technology) summer camps to grow future health
professionals in Rural Nebraska. Submitted 5/25/2017 to National Institutes of Health [PAR17-
183] - NICHD Research Education Programs (R25) (Application # 1R25 HD094673-01) Total
Amount Requested: $777,006. Pending Review.
Brown GA, Bice MR, Adkins MM, Hollman A, Bickford S, Bickford N, Ranglack D. Teaching
Health, Exercise, Technology, & Aquaponics (THETA) Day Camps to Grow Future Health
Professionals. University of Nebraska Rural Futures Institutes (RFI) $20,000 – Funded (July 1,
2017 – June 30, 2019)
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 63 of 65
G.A. Brown                                CV                                                  24


Brown GA, Bice MR, Adkins MM, Hollman A, Bickford S, Bickford N, Ranglack D. Teaching
Health, Exercise, Technology, & Aquaponics (THETA) Day Camps to Grow Future Health
Professionals. University of Nebraska Rural Futures Institutes (RFI) and McCook Economic
Development Council $11,400 – Funded (May 1, 2017 – August 30, 2017)
Brown GA, Abbey BM, Bice MR. “Is milk an effective rehydration beverage during repeated
days of dehydrating exercise?” to the Dairy Research Institute® (DRI) $125,560 – Not funded.
Brown GA & Steele J. “Biochemistry Laboratory Experiences for Exercise Science Students”
to the Kelly Fund, University of Nebraska. $23,947. Funded. August 2014- June 2016
Brown GA. “Horizon After School Quickness Program” to Blue Cross & Blue Shield of
Nebraska for a Community Wellness grant. $14,106. Not funded
Brown GA. “Effects of chocolate milk taken immediately post exercise on the adaptations to
strength training in men” to the Dairy Research Institute® (DRI) $123,192 – not funded.
Brown GA., Heelan KA, Bartee RT, & Maughan S. “Active Video Games as an Alternative to
Traditional Group Exercise Classes” to the Robert Wood Johnson Health Games Research
program. $297,201 – not funded
Brown GA., Nylander B, Heelan KA. Energy Expenditure for Active Video Game Systems:
Dance Dance Revolution and Nintendo Wii. University of Nebraska at Kearney Research
Services Council. $3,432. Funded
Brown G.A. Effects of green tea extract on fasting plasma insulin, glucose, leptin, and PYY
concentrations in humans. University of Nebraska at Kearney Research Services Council.
$3,822. Funded
Brown G.A. Dose response relationship between resistance exercise and changes in the
hormonal regulation of blood glucose homeostasis. American Diabetes Association Junior
faculty Award. $443,293. Not Funded.
Brown G.A., and K. Heelan. Health benefits of green tea extract in women. NIH NCCAM
Exploratory/Developmental Grant for Clinical Studies (R21), PAR-03-153. $485,163. Not
Funded.
Brown, G.A. Changes In Biomarkers Of Satiety, Aerobic Fitness, And Body Composition While
On A Low Fat Or Low Carbohydrate Diet. University of Nebraska at Kearney Research
Services Council. $3,750. Funded
Lynott, F., Brown, G.A., and K. Heelan. Health and Fitness of HPERLS Students. University
of Nebraska at Kearney Research Services Council. $4,000. Funded
Brown G.A., K. Heelan and D.S. King. Pharmacokinetics & Efficacy of Sublingual
Androstenediol for Treating Andropause. NIH NCCAM Exploratory/Developmental Grant for
Clinical Studies (R21), PAR-03-153. $477,000. Not Funded.
Maughan S.L., D.P.Snider, and G.A. Brown, Physical Health and Social Factors Influencing
Educational Success Among Hispanic Immigrant Children, University of Nebraska at Kearney
Research Services Council. $4,214.60. Funded
McFarland S.P. and G.A. Brown, Effects of Exercise Duration on Glucose Tolerance In Mildly
Overweight Men, University of Nebraska at Kearney Research Services Council. $750. Funded
      Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 64 of 65
G.A. Brown                                CV                                                   25


Brown, G.A. Effects of Exercise Duration on Insulin Sensitivity In Mildly Overweight Men,
University of Nebraska at Kearney Research Services Council. $2,000. Funded
McFarland S.P. and G.A.Brown, Effects of Exercise Duration on Glucose Tolerance In Mildly
Overweight Men, Gatorade Sports Sciences Institute. $1,500. Not Funded
Brown, G.A. Effects of Exercise Duration on Glucose Tolerance and Insulin Sensitivity in
Mildly Overweight Men. Life fitness Academy. $5,000. not funded
Brown, G.A. American College of Sports Medicine Foundation Grant. Endocrinology of
weight lifting & androgen supplementation, $10,000. Not Funded.
Brown, G.A. and J.L. McMillan. Experimental and Applied Sciences. Effects of Green Tea
Extract on Insulin Sensitivity and Adaptations to Exercise. $71,075. Not Funded.
Brown, G.A. American College of Sports Medicine Foundation Grant. Endocrinology of
weight training & androgen supplementation, $10,000. Not Funded.
Brown, G.A. and J. Drouin. Georgia Southern University Faculty Research Grant. Effects of
Resistance Training on the Hormonal response to Sublingual Androstenediol Intake. $5,000.
Funded
King D.S. and G.A. Brown. World Anti Doping Agency. Effects of Testosterone Precursors on
the Muscular and Hormonal Response to Resistance Training in Men. $464,634. Not Funded.
Brown, G.A. American College of Sports Medicine Foundation Grant. Effect of Raisin
Ingestion on Substrate Use During Exercise. $5,000. Not Funded.
King D.S. and G.A. Brown. California Raisin Marketing Board. The Glycemic Index Of
Raisins Fed To Normal People And Non-Insulin Dependent Diabetics. $110,869. Not Funded.
King D.S. and G.A. Brown. California Raisin Marketing Board. The Effects Of Raisin
Ingestion On Substrate Utilization and Endurance Exercise Performance In Trained Cyclists. $
84,258. Not Funded.
Brown, G.A., E.R. Martini, and B.S. Roberts. Effect of Androstenediol on Serum Sex Hormone
Concentrations. Iowa State University Professional Advancement Grant. Graduate Student
Senate and Iowa State University Dept. of Health and Human Performance. $700. Funded
Instructional Development Funding
Brown G.A. and K.A. Heelan. University of Nebraska at Kearney. Proposal for the purchase of
upgraded resistance exercise equipment in the Human Performance Laboratory. $21,100.
Funded.
Brown G.A. and K.A. Heelan. University of Nebraska at Kearney. Proposal for the purchase of
a new metabolic cart for the Human Performance Laboratory. $24,560. Funded
Brown, G.A. Georgia Southern University, Center for Excellence in Teaching Instructional
Development Grant. Proposal for purchase of heart rate monitors, manual sphygmomanometers,
and automated sphygmomanometers. $2,820. Funded.
Brown, G.A. Georgia Southern University, Center for Excellence in Teaching Innovative
Teaching Strategies Retreat. Provides $2,000 in instructional technology funds to the
participant. Funded.
       Case 3:20-cv-00201-RNC Document 12-2 Filed 02/12/20 Page 65 of 65
G.A. Brown                                 CV                                              26


Brown, G.A. Georgia Southern University, Center for Excellence in Teaching Travel Grant.
$750. Funded.
Brown, G.A. Georgia Southern University student technology fee proposal. Proposal for
purchase of Molecular Devices SpectraMax 250 plate reader. $17,000. Funded
Brown, G.A. Georgia Southern University student technology fee proposal. Proposal for
purchase of Lode Excalibur Sport Bicycle Ergometer and Physiodyne Max 2 Metabolic Cart.
$29,577. Funded
Brown, G.A. Georgia Southern University student technology fee proposal. Proposal for
purchase of Packard Cobra 2 Automated Gamma Counter. $14,000. Not funded
References
Dr. Ina Shaw
+27 12 671 8810
ina.shaw@momentum.co.za
MMI Client Engagement Solutions
Visiting Professor - University of Johannesburg
Adjunct Professor - University of Venda
President: International Physical Activity Projects (IPAP)

Dr. Kenya Taylor
(308) 865-8843
taylorks@unk.edu
Dean, Graduate Studies & Research
University of Nebraska Kearney

Dr. Matthew R. Bice
(308) 865-8052
bicemr@unk.edu
Assistant Professor, Dept of Kinesiology & Sports Sciences
University of Nebraska Kearney
